Exhibit 10.01

EXECUTION VERSION

AMENDMENT NO. 1

Dated as of May 12, 2020

to

AMENDED & RESTATED

CREDIT AGREEMENT

Dated as of March 8, 2019

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of May 12, 2020 by and among
Under Armour, Inc., a Maryland corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement dated as of March 8, 2019 by and among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto
(together with the Company, the “Borrowers”), the Lenders and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement” and, the Credit Agreement as amended by
this Amendment, the “Amended Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree make certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that (i) the Credit
Agreement (including Schedule 2.01 and all Exhibits thereto) is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), as set forth in Annex A hereto and (ii) Schedules 3.01
(which such schedule is hereby added to the Credit Agreement), 3.05, 3.06, 6.01,
6.02 and 6.04 to the Credit Agreement are hereby amended and restated to read in
their entirety as set forth on Annex B hereto.

2. Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
conditions precedent that the Administrative Agent shall have received:



--------------------------------------------------------------------------------

(a) counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders and the Administrative Agent;

(b) payment of the Administrative Agent’s and its affiliates’ fees and
reasonable out-of-pocket expenses (including reasonable out-of-pocket fees and
expenses of counsel for the Administrative Agent) in connection with this
Amendment and the other Loan Documents, and for which invoices have been
presented at least one (1) Business Day prior to the Amendment No. 1 Effective
Date;

(c) an amendment fee for the account of each Lender that consents to this
Amendment and delivers its executed signature page hereto by no later than the
date and time specified by the Administrative Agent in an amount that has
previously been disclosed to the Lenders;

(d) copies of the Security Agreement and the Subsidiary Guaranty, each duly
executed and delivered by the Company and each initial Subsidiary Guarantor; and

(e) such other instruments and documents as the Administrative Agent and the
Company (or their respective counsels) shall have agreed prior to the date
hereof.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, reconstruction, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material respects (or in all respects in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect); provided that any such representation or warranty that by its
express terms is made as of a specific date is true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
materiality or Material Adverse Effect) as of such specific date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

 

2



--------------------------------------------------------------------------------

(d) This Amendment is a Loan Document.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

UNDER ARMOUR, INC., as a Borrower By:  

/s/ Mack Makode

Name:   Mack Makode Title:   Treasurer

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent

By:  

/s/ James A. Knight

Name:   James A. Knight Title:   Executive Director

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender and as an Issuing Bank

By:  

/s/ Timothy M. Naylon

Name:   Timothy M. Naylon Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Anthony Hoye

Name:   Anthony Hoye Title:   Director

CITIBANK, N.A.,

as a Lender

By:  

/s/ David Tuder

Name:   David Tuder Title:   Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of March 8, 2019

Under Armour, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION as a Lender By:  

/s/ Rob Levins

Name:   Rob Levins Title:   SVP

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Ekta Patel

Name:   Ekta Patel Title:   Managing Director

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By:  

/s/ Erica Cariello

Name:   Erica Cariello Title:   Vice President REGIONS BANK,as a Lender By:  

/s/ Brand Hosford

Name:   Brand Hosford Title:   Vice President

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

/s/ Katie Lee

Name:   Katie Lee Title:   Director

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of March 8, 2019

Under Armour, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

TRUIST BANK (formerly known as Branch Banking and Trust Company and successor by
merger to SunTrust Bank),

as a Lender

By:  

/s/ Matthew J. Davis

Name:   Matthew J. Davis Title:   Senior Vice President

Signature Page to Amendment No. 1 to

Amended and Restated Credit Agreement dated as of March 8, 2019

Under Armour, Inc.



--------------------------------------------------------------------------------

Annex A

Attached



--------------------------------------------------------------------------------

EXECUTION COPYVERSION

 

 

 

 

LOGO [g928254dsp15a.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 8, 2019, as amended as of May 12, 2020

among

UNDER ARMOUR, INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.

as Syndication Agents

and

CITIBANK, N.A., HSBC BANK USA, NATIONAL ASSOCIATION, SUNTRUSTTRUIST BANK

and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

and  MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

  DEFINED TERMS      1  

SECTION 1.02.

  CLASSIFICATION OF LOANS AND BORROWINGS      2836  

SECTION 1.03.

  TERMS GENERALLY      2836  

SECTION 1.04.

  ACCOUNTING TERMS; GAAP; EXCHANGE RATES; VARIABLE INTEREST ENTITIES      2837  

SECTION 1.05.

  CERTIFICATIONS      2937  

SECTION 1.06.

  INTEREST RATES; LIBOR NOTIFICATION      2938  

SECTION 1.07.

  AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT      3038  

SECTION  1.08.

  STATUS OF OBLIGATIONS      39  

ARTICLE II The Credits

     3039  

SECTION 2.01.

  COMMITMENTS      3039  

SECTION 2.02.

  LOANS AND BORROWINGS      3139  

SECTION 2.03.

  REQUESTS FOR REVOLVING BORROWINGS      3140  

SECTION 2.04.

  DETERMINATION OF DOLLAR AMOUNTS      3241  

SECTION 2.05.

  SWINGLINE LOANS      3341  

SECTION 2.06.

  LETTERS OF CREDIT      3443  

SECTION 2.07.

  FUNDING OF BORROWINGS      3948  

SECTION 2.08.

  INTEREST ELECTIONS      4048  

SECTION 2.09.

  TERMINATION AND REDUCTION OF COMMITMENTS      4150  

SECTION 2.10.

  REPAYMENT OF LOANS; EVIDENCE OF DEBT      4250  

SECTION 2.11.

  PREPAYMENT OF LOANS      4251  

SECTION 2.12.

  FEES      4352  

SECTION 2.13.

  INTEREST      4453  

SECTION 2.14.

  ALTERNATE RATE OF INTEREST      4554  

SECTION 2.15.

  INCREASED COSTS      4756  

SECTION 2.16.

  BREAK FUNDING PAYMENTS      4857  

SECTION 2.17.

  TAXES      4957  

SECTION 2.18.

  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS      5261  

SECTION 2.19.

  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      5463  

SECTION 2.20.

  EXPANSION OPTION      5563  

SECTION 2.21.

  [INTENTIONALLY OMITTED]      5665  

SECTION 2.22.

  JUDGMENT CURRENCY      5665  

SECTION 2.23.

  DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS      5765  

SECTION 2.24.

  DEFAULTING LENDERS      5766  

SECTION 2.25.

  EXTENSION OF MATURITY DATE      5968  

ARTICLE III Representations and Warranties

     6170  

SECTION 3.01.

  ORGANIZATION; POWERS; SUBSIDIARIES      6170  

SECTION 3.02.

  AUTHORIZATION; ENFORCEABILITY      6170  

SECTION 3.03.

  GOVERNMENTAL APPROVALS; NO CONFLICTS      6170  

SECTION 3.04.

  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE      6270  

SECTION 3.05.

  PROPERTIES      6271  

SECTION 3.06.

  LITIGATION      6271  

SECTION 3.07.

  INVESTMENT COMPANY STATUS      6271  



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

SECTION 3.08.

  TAXES      6271  

SECTION 3.09.

  ERISA      6271  

SECTION 3.10.

  DISCLOSURE      6371  

SECTION 3.11.

  FEDERAL RESERVE REGULATIONS      6372  

SECTION 3.12.

  NO DEFAULT      6372  

SECTION 3.13.

  ANTI-CORRUPTION LAWS AND SANCTIONS      6372  

SECTION 3.14.

  EEAAFFECTED FINANCIAL INSTITUTIONS      6372  

SECTION 3.15.

  SECURITY INTEREST IN COLLATERAL      72  

SECTION 3.16.

  SOLVENCY      73  

ARTICLE IV Conditions

     6473  

SECTION 4.01.

  EFFECTIVE DATE      6473  

SECTION 4.02.

  EACH CREDIT EVENT      6574  

SECTION 4.03.

  DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER      6574  

ARTICLE V Affirmative Covenants

     6675  

SECTION 5.01.

  FINANCIAL STATEMENTS AND OTHER INFORMATION      6675  

SECTION 5.02.

  NOTICES OF MATERIAL EVENTS      6877  

SECTION 5.03.

  EXISTENCE; CONDUCT OF BUSINESS      6877  

SECTION 5.04.

  PAYMENT OF OBLIGATIONS      6877  

SECTION 5.05.

  MAINTENANCE OF PROPERTIES; INSURANCE      6878  

SECTION 5.06.

  BOOKS AND RECORDS; INSPECTION RIGHTS      6878  

SECTION 5.07.

  COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS      6978  

SECTION 5.08.

  USE OF PROCEEDS AND LETTERS OF CREDIT      6979  

SECTION 5.09.

  SUBSIDIARY GUARANTORS; PLEDGES; ADDITIONAL COLLATERAL; FURTHER ASSURANCES     
79  

ARTICLE VI Negative Covenants

     6981  

SECTION 6.01.

  INDEBTEDNESS      7081  

SECTION 6.02.

  LIENS      7283  

SECTION 6.03.

  FUNDAMENTAL CHANGES AND ASSET SALES      7485  

SECTION 6.04.

  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS      7488  

SECTION 6.05.

  TRANSACTIONS WITH AFFILIATES      7689  

SECTION 6.06.

  RESTRICTED PAYMENTS      7689  

SECTION 6.07.

  FINANCIAL COVENANTS      7691  

ARTICLE VII Events of Default

     7792  

SECTION 7.01.

  EVENTS OF DEFAULT      92  

SECTION 7.02.

  REMEDIES UPON AN EVENT OF DEFAULT      94  

SECTION 7.03.

  APPLICATION OF PAYMENTS      96  

ARTICLE VIII

       8097  

The Administrative Agent

     8097  

 

2



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

SECTION 8.01.

  AUTHORIZATION AND ACTION.      8097  

SECTION 8.02.

  ADMINISTRATIVE AGENT’S RELIANCE, INDEMNIFICATION, ETC.      8299  

SECTION 8.03.

  POSTING OF COMMUNICATIONS      83101  

SECTION 8.04.

  THE ADMINISTRATIVE AGENT INDIVIDUALLY      84102  

SECTION 8.05.

  SUCCESSOR ADMINISTRATIVE AGENT.      84102  

SECTION 8.06.

  ACKNOWLEDGEMENTS OF LENDERS AND ISSUING BANK.      85103  

SECTION 8.07.

  CERTAIN ERISA MATTERS.      86103  

SECTION 8.08.

  COLLATERAL MATTERS      105  

SECTION 8.09.

  CREDIT BIDDING      106  

ARTICLE IX Miscellaneous

     87107  

SECTION 9.01.

  NOTICES      87107  

SECTION 9.02.

  WAIVERS; AMENDMENTS      88109  

SECTION 9.03.

  EXPENSES; INDEMNITY; DAMAGE WAIVER      90111  

SECTION 9.04.

  SUCCESSORS AND ASSIGNS      91112  

SECTION 9.05.

  SURVIVAL      95116  

SECTION 9.06.

  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      95116  

SECTION 9.07.

  SEVERABILITY      96117  

SECTION 9.08.

  RIGHT OF SETOFF      96117  

SECTION 9.09.

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      96118  

SECTION 9.10.

  WAIVER OF JURY TRIAL      97119  

SECTION 9.11.

  HEADINGS      98119  

SECTION 9.12.

  CONFIDENTIALITY      98119  

SECTION 9.13.

  USA PATRIOT ACT      99120  

SECTION 9.14.

  [INTENTIONALLY OMITTED]RELEASES OF SUBSIDIARY GUARANTORS      99120  

SECTION 9.15.

  INTEREST RATE LIMITATION      99121  

SECTION 9.16.

  NO FIDUCIARY DUTY      99121  

SECTION 9.17.

  ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEAAFFECTED FINANCIAL INSTITUTIONS
     100122  

SECTION 9.18.

  APPOINTMENT FOR PERFECTION      122  

SECTION 9.19.

  ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS      123  

ARTICLE X Company Guarantee

     100123  

SECTION 10.01.

  GUARANTEE      100123  

SECTION 10.02.

  NO SUBROGATION      101124  

SECTION 10.03.

  AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY OBLIGATIONS      101124  

SECTION 10.04.

  GUARANTEE ABSOLUTE AND UNCONDITIONAL      102125  

SECTION 10.05.

  REINSTATEMENT      102125  

SECTION  10.06.

  PAYMENTS      125  

SECTION  10.0610.07.

  PAYMENTSKEEPWELL      103126  

 

3



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

SCHEDULES:

 

Schedule 2.01

  – Commitments

Schedule 2.06

  – Letter of Credit Commitments

Schedule 3.01

  – Subsidiaries

Schedule 3.05

  – Properties

Schedule 3.06

  – Litigation

Schedule 6.01

  – Existing Indebtedness

Schedule 6.02

  – Existing Liens

Schedule 6.04

  – Existing Investments

EXHIBITS:

 

Exhibit A

  – Form of Assignment and Assumption

Exhibit B

  – Form of Increasing Lender Supplement

Exhibit C

  – Form of Augmenting Lender Supplement

Exhibit D

  – List of Closing Documents

Exhibit E-1

  – Form of Borrowing Subsidiary Agreement

Exhibit E-2

  – Form of Borrowing Subsidiary Termination

Exhibit F

  – [Intentionally Omitted]Form of Subsidiary Guaranty

Exhibit G-1

  – Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

  – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit G-3

  – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4

  – Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

  – Form of Borrowing Request

Exhibit H-2

  – Form of Interest Election Request

Exhibit I

  – Form of Beneficial Ownership Certification

 

 

4



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 8, 2019 among UNDER ARMOUR, INC., the FOREIGN SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, PNC BANK, NATIONAL ASSOCIATION, as
Syndication Agent, and CITIBANK, N.A., HSBC BANK USA, NATIONAL ASSOCIATION,
SUNTRUSTTRUIST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.

WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of May 29, 2014 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Company, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) modify and re-evidence the “Obligations” under,
and as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrowers outstanding thereunder, which
shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Effective Date, all references to the “Credit Agreement” contained in
any such existing “Loan Documents” shall be deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) in the case of any
Eurocurrency Borrowing denominated in Canadian Dollars, the CDOR Rate for such
Interest Period.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate amount of the Commitments of all of
the Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Amendment No. 1 Effective Date, the Aggregate
Commitment is $1,250,000,0001,100,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, (v) Canadian Dollars and (vi) any other currency (other than
Dollars) (x) that is a lawful currency that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBO Screen Rate is
available in the Administrative Agent’s reasonable determination and (z) that is
reasonably acceptable to the Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Amendment No. 1” means that certain Amendment No. 1, dated as of May 12, 2020,
to this Agreement by and among the Company, the Administrative Agent and the
Lenders party thereto.

“Amendment No. 1 Effective Date” means May 12, 2020.

“Ancillary Document” has the meaning assigned to it in Section 9.06.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning assigned to such term in Section 8.03(c).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder or with
respect to any Commercial Letter of Credit, as the case may be, the applicable
rate per annum set forth below under the caption “Eurocurrency Spread”, “ABR
Spread”, “Commitment Fee Rate” or “Commercial Letter of Credit Rate”, as the
case may be, based upon the Leverage Ratio (calculated as of the most recently
ended four fiscal quarter period of the Company for which Financials have been
delivered) applicable on such date:

 

     Leverage Ratio:    Eurocurrency
Spread   ABR
Spread   Commercial
Letter of
Credit Rate   Commitment
Fee Rate

Category 1:

   < 1.00 to 1.00    1.001.25%   00.25%   0.500.625%   0.1250.25%

Category 2:

   > 1.00 to 1.00 but


< 2.00 to 1.00

   1.1251.50%   0.1250.50%   0.5750.75%   0.150.30%

Category 3:

   > 2.00 to 1.00    1.251.75%   0.250.75%   0.6250.875%   0.1750.35%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, at all times during the Covenant Suspension Period, “Applicable Rate”
shall mean, for any day, with respect to any Eurocurrency Loan or any ABR Loan,
with respect to the commitment fees payable hereunder, or with respect to any
Commercial Letter of Credit, as the case may be, the applicable rate per annum
set forth below under the caption “Eurocurrency Spread”, “ABR Spread”,
“Commitment Fee Rate” or “Commercial Letter of Credit Rate”, as the case may be:

 

Eurocurrency Spread

 

ABR Spread

 

Commercial Letter of Credit Rate

   Commitment Fee Rate

2.00%

  1.00%   1.00%    0.40%

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means each of JPMorgan Chase Bank, N.A., PNC Capital Markets LLC and,
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement) and SunTrust Robinson
Humphrey, Inc. in its capacity as a joint bookrunner and a joint lead arranger
hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Liquidity” means, as of any date of determination, the sum of
(i) unrestricted and unencumbered (other than Liens permitted by clauses (a) and
(f) of the definition of Permitted Encumbrances) cash and Cash Equivalents of
the Company and its Subsidiaries in the United States, the United Kingdom, the
European Union, Canada, Australia, New Zealand, Switzerland, Mexico, Singapore,
South Korea and Hong Kong, plus (ii) the aggregate Available Revolving
Commitments, in each case, as of such date.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Ownership Certification” means a certification in the form of
Exhibit I or such other form regarding beneficial ownership or control as
required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code orto which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of ERISA Section 3(42)the
Plan Asset Regulations or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

5



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing or
a Swingline Loan in accordance with Section 2.03 or Section 2.05, as applicable,
which shall be substantially in the form attached hereto as Exhibit H-1 or any
other form approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro, (c) any
Borrowings or LC Disbursements that are the subject of a borrowing, drawing,
payment, reimbursement or rate selection denominated in Canadian Dollars, on
which banks in Toronto, Ontario are authorized or required by law to remain
closed and (d) any Borrowings or LC Disbursements that are the subject of a
borrowing, drawing, payment, reimbursement or rate selection denominated in a
Foreign Currency other than euro or Canadian Dollars, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in such Foreign Currency in the interbank market in the principal financial
center of the country whose lawful currency is such Foreign Currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or financing leases on a balance sheet of such
Person under GAAP.

“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereofCapital Lease or any lease entered into as part of any Sale
and Leaseback Transaction, which obligations are (or would be, if such lease
were accounted for as a Capital Lease) required to be classified and accounted
for as cCapital lLeases on a balance sheet of such Person under GAAP, and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof (or the amount that would be capitalized, if
such lease were accounted for as a Capital Lease) at such time determined in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means each of the Investments set forth in clauses
(a) through (j) of the definition of “Permitted Investments”.

“CDOR Rate” means, with respect to any CDOR Rate Borrowing denominated in
Canadian Dollars for any Interest Period, the Canadian dollar offered rate
which, in turn means on any day the CDOR Screen Rate, at or about 10:15 a.m.
Toronto local time on the first day of the applicable Interest Period and, if
such day is not a Business Day, then on the immediately preceding Business Day
(as adjusted by the Administrative Agent after 10:15 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); provided that (x) if the CDOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero and (y) if the CDOR Screen Rate is
not available on the Reuters Screen CDOR Page on any particular day for any
particular Interest Period (an “Impacted CDOR Rate Interest Period”), then the
Canadian dollar offered rate component of such rate on that day shall be
calculated as the applicable Interpolated Rate as of such time on such day; or
if such day is not a Business Day, then as so determined on the immediately
preceding Business Day.

“CDOR Screen Rate” means, for any day and time, with respect to any CDOR Rate
Borrowing and for any applicable Interest Period, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means the occurrence of any of the following: (a) any
circumstance or event which causes any person or entity other than Kevin Plank
and/or any of the Kevin Plank Family Entities, at any time, to own and control,
directly or indirectly, of record and beneficially, voting securities or other
interests constituting greater than fifty percent (50%) of the votes entitled to
be cast for the election of directors of the Company or, (b) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Company on the first day of such period shall cease to constitute a majority of
the board of directors of the Company unless such new directors were selected by
the then-incumbent directors, or (c) a “change of control”, “fundamental
change”, “make-whole fundamental change” or any comparable term under and as
defined in any indenture governing any Permitted Convertible Indebtedness.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

7



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, pursuant to the Collateral Documents
to secure the Secured Obligations, other than Excluded Assets. It shall not be
permissible to release all or substantially all of the Collateral without the
written consent of each Lender (other than a Defaulting Lender).

“Collateral Documents” means, collectively, the Security Agreement, and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, pledges, assignments
or similar agreements, whether heretofore, now, or hereafter executed by any
Borrower or any other Loan Party and delivered to the Administrative Agent.

“Co-Documentation Agent” means each of Citibank, N.A., HSBC Bank USA, National
Association, SunTrustTruist Bank and Wells Fargo Bank, National Association in
its capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the account of any
Borrower for the purchase of goods in the ordinary course of business.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Company” means Under Armour, Inc., a Maryland corporation.

“Computation Date” is defined in Section 2.04.

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, (a) the sum, without duplication,
of (i) income from operations, (ii) depreciation expense, (iii) amortization
expense, (iv) any cash or non-cash “restructuring charges” (as defined under
GAAP) incurred during such periods (including but not limited to charges
resulting from head count reduction, the closure of facilities or stores and
similar operational changes), (v) other non-cash charges to income from
operations (including but not limited to non-cash stock compensation expense,
restructuring charges and impairment charges), excluding changes in non-cash
reserves and allowances and (vi) the amount of net cost savings and operating
expense reductions reasonably projected by the Company in good faith to result
from actions taken, committed to be taken or expected to be taken no later than
12 months after the end of such period that are reasonably identifiable,
quantifiable and factually supportable in the good faith judgement of the
Company and that are set forth in reasonable detail in a certificate of a
Financial Officer of the Company delivered to the Administrative Agent, net of
the amount of actual benefits realized during such period, in each case of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that if any cost savings or operating expense
reductions included in any calculation of Consolidated EBITDA based on the
projection that such cost savings or operating expense reduction will be
achieved within such 12-month period shall at any time cease to be reasonably
projected by the Company to be so achieved (or are in fact not so achieved),
then on and after such time calculations of Consolidated EBITDA shall not
reflect such cost savings or operating expense reductions. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio or the Interest Coverage Ratio or for purposes of testing a
covenant under Article VI or otherwise, if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Acquisition or
Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (taking into account (A) such
cost savings as may be determined by the Company in a manner consistent with the
evaluation performed by the Company in deciding to make such Material
Acquisition or Material Disposition, provided that the Company may take into
account such cost savings only if it in good faith determines on the date of
calculation that it is reasonable to expect that such cost savings will be
implemented within 365 days following the date of such Material Acquisition or
Material Disposition (or in the case of any calculation made subsequent to such
365th day, that such cost savings have, in fact, been implemented) and (B) all
transactions that are directly related to such Material Acquisition or Material
Disposition and are entered into in connection and substantially
contemporaneously therewith) and shall be (i) in the case of a Material
Acquisition, increased by an amount equal to the Consolidated EBITDA (if
positive) attributable to the Material Acquisition for such Reference Period or
decreased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) in the case of a
Material Disposition, reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
as if such Material Acquisition or Material Disposition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes (i) assets comprising all or substantially all of a
business or operating unit of a business or (ii) greater than 50% of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $75,000,000 and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Company or any of its
Subsidiaries in excess of $75,000,000.

“Consolidated Interest Expense” means, for any period, the actual interest
expense, in each case of the Company and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Company and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of the Company and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of Accounting Standards
Codification Topic 350 shall be disregarded.

“Consolidated Total Indebtedness” means at the end of each fiscal quarter, all
Indebtedness of the Company and its Subsidiaries (other than inter-company
Indebtedness or Guarantees) less, for the fiscal quarter ended December 31, 2018
only, the amount of unrestricted and unencumbered (other than Liens permitted by
clauses (a) and (f) of the definition of Permitted Encumbrances) cash and Cash
Equivalents in excess of $200,000,000 held by the Company and its Subsidiaries
in excess of $100,000,000 (the “Excess Cash Amount”); provided that the Excess
Cash Amount will not exceed $100,000,000the United States, the United Kingdom,
the European Union, Canada, Australia, New Zealand, Switzerland, Mexico,
Singapore, South Korea and Hong Kong, in each case calculated on a consolidated
basis as of such timedate in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Suspension Period” means the period commencing on the Amendment No. 1
Effective Date and ending on the Covenant Suspension Period Termination Date.

“Covenant Suspension Period Termination Date” means the date on which Financials
for the fiscal quarter of the Company ending June 30, 2022 have been delivered
pursuant to Section 5.01, together with the compliance certificate required by
Section 5.01(b) demonstrating that the Company was in compliance with
Section 6.07 as of the end of such fiscal quarter.

“Covered Entity” means any of the following:

 

  i.

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  ii.

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  iii.

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R § 382.2(b).

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Indebtedness”

 

10



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (in one
transaction or a series of related transactions and whether effected pursuant to
a Division or otherwise) thereof. For the avoidance of doubt, a disposition by a
Person of its own Equity Interests shall not constitute a Disposition. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of

 

11



--------------------------------------------------------------------------------

determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in consultation with the Company, in its reasonable
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent in consultation with the Company, using any method of
determination it deems appropriate in its reasonable discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent in consultation with the
Company, using any method of determination it deems appropriate in its
reasonable discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests of (and/or
receivables or other amounts due from) one or more direct or indirect Foreign
Subsidiaries that are CFCs.

“Domestic Loan Parties” means, collectively, the Company and the Subsidiary
Guarantors.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America or a jurisdiction located therein, any State thereof or the
District of Columbia (excluding, for the avoidance of doubt, any Subsidiary
organized under the laws of Puerto Rico or any other territory).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and the Lenders.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources or the management,
release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan, or the incurrence by any Loan Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) the receipt by any
Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate of any determination that a
Multiemployer Plan is, or is expected to be, Insolvent, terminated (within the
meaning of Section 4041A of ERISA), or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (h) the
failure by any Loan Party or any of its ERISA Affiliates to make when due any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code or any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA; or (i) any Foreign Plan Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

13



--------------------------------------------------------------------------------

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VIISection
7.01.

“Excluded Accounts” (i) payroll accounts, (ii) deposit accounts used for the
purpose of making tax payments (including federal, state or local employment
taxes and sales tax) in such amounts as are required in the reasonable judgment
of the grantor in the ordinary course of business to be paid to the Internal
Revenue Service or state or local government agencies, (iii) deposit accounts
consisting of amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, (iv) deposit accounts that hold funds not
owned by any Loan Party and (v) zero balance disbursement accounts.

“Excluded Assets” means, collectively: (a) motor vehicles and other assets
subject to a certificate of title statute except to the extent perfection of a
security interest therein may be accomplished by filing of financing statements
in appropriate form in a central filing office located in the jurisdiction in
which the granting Loan Party is organized, (b) any fee-owned real property and
all leasehold or other occupancy or use (other than ownership) interests in real
property, (c) assets subject to a Lien securing Capital Lease Obligations,
purchase money debt obligations or other Indebtedness or obligations of the
Company or any Subsidiary incurred to finance the acquisition, construction,
repair, replacement, lease or improvement of any such assets (including any
amendments, modifications, extensions, refinancings, renewals and replacements
of any of the foregoing), in each case permitted under this Agreement, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets or requires any consent or establishes any
other conditions for or would result in the termination of such contract or
other because of an assignment thereof, or a grant of a security interest
therein (other than to the extent that any such prohibition or other applicable
provisions would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law); provided that such asset (i) will be
an Excluded Asset pursuant to this clause (c) only to the extent and for so long
as the consequences specified above will result and (ii) will cease to be an
Excluded Asset pursuant to this clause (c) and will become subject to the Lien
granted hereunder (unless otherwise constituting an Excluded Asset), immediately
and automatically, at such time as such consequences will no longer result,
(d) any lease, license, permit, contract, property right, agreement or other
asset to which any Loan Party is a party or any of its rights or interests
thereunder or property rights are subject if and only for so long as the grant
of a Lien hereunder is prohibited by any law, rule or regulation or order of any
Governmental Authority or will constitute or result in a breach, termination or
default, or requires any consent from a Governmental Authority or other third
party not obtained, under any such lease, license, permit, contract, property
right or agreement, or the grant of a security interest or lien on such right or
interest would result in the abandonment, invalidation or unenforceability of
such right or interest (other than to the extent that any such applicable law,
rule, regulation or term would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction or any other applicable law); provided that such
lease, license, permit, contract, property right or agreement will be an
Excluded Asset only to the extent and for so long as the consequences specified
above will result and will cease to be an Excluded Asset and will become subject
to the Lien granted hereunder (unless otherwise

 

14



--------------------------------------------------------------------------------

constituting an Excluded Asset), immediately and automatically, at such time as
such consequences will no longer result, (e) any portion of the issued and
outstanding Equity Interests of a Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with
Section 5.09(b) hereof, (f) any applications for trademarks or service marks
filed in the United States Patent and Trademark Office (“PTO”), or any successor
office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless and until
evidence of use of the mark in interstate commerce is submitted to and accepted
by the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d), (g) Equity
Interests in entities where a Loan Party holds 50% or less of the outstanding
Equity Interests of such entity, to the extent a pledge of such Equity Interests
is prohibited by the organizational documents or agreements with the other
equity holders of such entity, (h) Excluded Accounts, (i) shares of capital
stock and “debt” (as defined in the Indenture) of any “Significant Subsidiary”
(as defined in the Indenture), (j) Margin Stock, (k) any equity in a regulated
Subsidiary or any asset owned by a regulated Subsidiary to the extent prohibited
by any law, rule or regulation or that would if pledged, in the good faith
judgment of the Company, result in adverse regulatory consequences or impair the
conduct of the business of the Company or such Subsidiaries, after giving effect
to the applicable anti- assignment provisions of applicable law, (l) any
trademarks, tradenames, copyrights, patents, trade secrets, design rights, and
other intellectual property (and rights therein and thereto) arising or
subsisting under the laws of any jurisdiction other than the United States of
America, (m) any assets the granting of a security interest in which would
result in material adverse Tax consequences as reasonably determined by the
Company in consultation with the Administrative Agent, (n) Equity Interests in
captive insurance companies and (o) any particular assets if, in the reasonable
judgment of the Administrative Agent and the Company, the burden, cost or
consequences of creating or perfecting such pledges or security interests in
such assets is excessive in relation to the benefits to be obtained therefrom by
the Lenders under the Loan Documents; provided that, “Excluded Assets” shall not
include any proceeds, products, substitutions or replacements of Excluded Assets
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

“Excluded Subsidiary” means (i) any Domestic Subsidiary that is a subsidiary of
a Foreign Subsidiary that is a CFC, (ii) [reserved], (iii) any Domestic Foreign
Holdco Subsidiary, (iv) any captive insurance company, and (v) any Subsidiary
for which the provision of a Guarantee would result in material adverse Tax
consequences as reasonably determined by the Company in consultation with the
Administrative Agent. For the avoidance of doubt, no direct or indirect Foreign
Subsidiary (including any Foreign Subsidiary that becomes a Foreign Subsidiary
Borrower) will be an obligor with respect to any of the Obligations of the
Company or the Subsidiary Guarantors.

“Excluded Supply Chain Financing Agreement” has the meaning given such term in
the definition of “Supply Chain Financing.”

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned in the recitals.

“Existing Loans” has the meaning assigned to such term in Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the FRBNY shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
FRBNY as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Final Release Conditions” has the meaning assigned to such term in Section
9.14(c).

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or assistant treasurer of the
Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to (x) for the periods during
which the Company does not have any Variable Interest Entities,
Section 5.01(a)(i) or 5.01(b)(i) and (y) for the periods when the Company has
one or more Variable Interest Entities, Section 5.01(a)(ii) or 5.01(b)(ii).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Domestic Loan Parties directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

16



--------------------------------------------------------------------------------

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is maintained or contributed to by any Loan Party or any
ERISA Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “FRBNY Rate” means the rate quoted
for such day for a federal funds transaction at 11:00 a.m., New York City time,
on such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance

 

17



--------------------------------------------------------------------------------

or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. For purposes of all calculations provided for in this Agreement, the
amount of any Guarantee of any guarantor shall be deemed to be the lower of
(x) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (y) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted CDOR Rate Interest Period” has the meaning assigned to such term in
the definition of “CDOR Rate”.

“Impacted Interest Period” means an Impacted LIBO Rate Interest Period or an
Impacted CDOR Rate Interest Period, as applicable.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade and
accounts payable and accrued expenses, in each case incurred in the ordinary
course of business, and any earnout obligations or similar deferred or
contingent purchase price obligations until matured or earned), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person (to the extent of such Person’s interest in such property, which shall
not exceed the greater of the book or fair market value of property subject to
such Lien), whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all net

 

18



--------------------------------------------------------------------------------

payment and performance obligations of such Person under or in connection with
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of all calculations provided for in this Agreement, there
shall be disregarded any Guarantee of any Person in respect of any Indebtedness
of any other Person with which the accounts of such first Person are then
required to be consolidated in accordance with GAAP. For the avoidance of doubt,
any amounts available and not drawn under the Commitments shall be deemed not to
be Indebtedness. The amount of any net obligation under any Swap Agreement on
any date shall be the Swap Termination Value as of such date. Notwithstanding
anything to the contrary in the foregoing, any Permitted Bond Hedge Transaction,
any Permitted Warrant Transaction, and any obligations thereunder, in each case,
shall not constitute Indebtedness of Company.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

“Indenture” means that certain Indenture, dated as of June 13, 2016, between the
Company and Wilmington Trust, National Association, a national banking
association, as trustee, as supplemented by the First Supplemental Indenture,
dated as of June 13, 2016, between the Company and Wilmington Trust, National
Association, as trustee, with respect to the Company’s 3.250% senior notes due
2026.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
February 2019 relating to the Company and the Transactions.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.07(b).means the ratio of (i) Consolidated EBITDA plus, without
duplication and to the extent not already added back to Consolidated EBITDA,
interest income of the Company and its Subsidiaries in an amount not to exceed
$3,000,000 to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

19



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if acceptable to all Lenders, twelve months) thereafter, as the applicable
Borrower (or the Company on behalf of the applicable Borrower) may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the applicable Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available for the applicable currency) that
exceeds the applicable Impacted Interest Period, in each case, at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition (in one transaction or a series of transactions) by such
Person of Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or any assets constituting a business unit of, any other Person, or any
direct or indirect loan, advance, Guarantee, investment or capital contribution
by such Person to any other Person. In computing the amount involved in any
Investment at the time outstanding, (a) undistributed earnings of, and unpaid
interest accrued in respect of Indebtedness owing by, such other Person shall
not be included, (b) there shall not be deducted from the amounts invested in
such other Person any amounts received as earnings (in the form of dividends,
interest or otherwise) on such Investment or as loans from such other Person and
(c) unrealized increases or decreases in value, or write-ups, write-downs or
writeoffs, of Investments in such other Person shall be disregarded.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., PNC Bank, National Association
and each other Lender designated by the Company as an “Issuing Bank” hereunder
that has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto, and, further,
references herein to “the Issuing Bank” shall be deemed to refer to each of the
Issuing Banks or the relevant Issuing Bank, as the context requires.

 

20



--------------------------------------------------------------------------------

“Japanese Yen” means the lawful currency of Japan.

“Kevin Plank Family Entity” shall mean (i) any not-for-profit corporation
controlled by Kevin Plank, his wife or children, or any combination thereof;
(ii) any other corporation if at least 66% of the value and voting power of its
outstanding equity is owned by Kevin Plank, his wife or children, or any
combination thereof; (iii) any partnership if at least 66% of the value and
voting power of its partnership interests are owned by Kevin Plank, his wife or
children, or any combination thereof; (iv) any limited liability or similar
company if at least 66% of the value and voting power of the company and its
membership interests are owned by Kevin Plank, his wife or children; or (v) any
trust the primary beneficiaries of which are Kevin Plank, his wife, children
and/or charitable organizations, which if the trust is a wholly charitable
trust, at least 66% of the trustees of such trust are appointed by Kevin Plank
or his wife.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and the Issuing Banks.

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each Issuing Bank’s Letter of Credit Commitment is set forth on Schedule
2.06, or if an Issuing Bank has entered into an Assignment and Assumption or has
otherwise assumed a Letter of Credit Commitment after the Effective Date, the
amount set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent. The Letter of Credit Commitment
of an Issuing Bank may be modified from time to time by agreement between such
Issuing Bank and the Company, and notified to the Administrative Agent.

“Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.

 

21



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such Agreed Currency then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling and Japanese Yen.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. Solely for the
avoidance of doubt, the filing of a Uniform Commercial Code financing statement
that is a protective lease filing in respect of an operating lease that does not
constitute a security interest in the leased property or otherwise give rise to
a Lien does not constitute a Lien solely on account of being filed in a public
office.

“Liquidity Amount” means $450,000,000 or, if the Company and/or any of its
Subsidiaries has issued, and received net cash proceeds from, an aggregate
amount of at least $300,000,000 of Specified Equity and/or Specified Capital
Markets Indebtedness after the Amendment No. 1 Effective Date, $550,000,000.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means this Agreement, the Collateral Documents, the Subsidiary
Guaranty, each Borrowing Subsidiary Agreement, each Borrowing Subsidiary
Termination, any promissory notes issued pursuant to Section 2.10(e) and any
Letter of Credit applications, any Letter of Credit Agreement and any agreements
between the Company and/or any other Borrower and an Issuing Bank regarding such
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Company and/or such other Borrower and such Issuing Bank
in connection with the issuance of Letters of Credit now or hereafter executed
by or on behalf of any Loan Party and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

22



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Screen Rate” means the CDOR Screen Rate.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

“Maturity Date” means March 8, 2024, as extended pursuant to Section 2.25;
provided, however, if such date is not a Business Day, such Maturity Date shall
be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to the ratings
business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party..

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

23



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Company or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) greater than
50% of the Equity Interests of a Person, including the acquisition of additional
Equity Interests of any Person in which the Company or any Subsidiary owns an
Equity Interest or (ii) the assets constituting all or substantially all of a
business or operating business unit of another Person; provided that (a) the
assets so acquired or, as the case may be, the assets of the Person so acquired
shall be in a Related Line of Business, (b) no Default shall have occurred and
be continuing at the time thereof or would result therefrom, (c) such
acquisition shall be effected in such manner so that the acquired Equity
Interests or assets are owned either by the Company or a Subsidiary and, if
effected by merger, consolidation or amalgamation, the continuing, surviving or
resulting entity shall be the Company or a Subsidiary, (d) the Company and its
Subsidiaries

 

24



--------------------------------------------------------------------------------

shall be in compliance, on a pro forma basis after giving effect to such
acquisition, with the covenants contained in Section 6.07 recomputed as at the
last day of the most recently ended fiscal quarter of the Company for which
Financials have been delivered, as if such acquisition had occurred on the first
day of each relevant period for testing such compliance and (e) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions consummated
during any fiscal year of the Company, does not exceed $75,000,000; provided
that such Dollar limitation shall not be applicable (and Permitted Acquisitions
that otherwise meet the requirements in the foregoing clauses (a) through
(d) shall be permitted in unlimited amounts) if at the time of the consummation
of such acquisition and immediately after giving effect (including giving effect
on a pro forma basis) thereto, the Leverage Ratio (calculated as of the most
recently ended four fiscal quarter period of the Company for which Financials
have been delivered) is equal to or less than 3.00 to 1.00.

“Permitted Bond Hedge Transaction” means any call or capped call options (or
substantively equivalent derivative transactions) relating to the Company’s
common stock (or other securities or property following a merger event or other
change or adjustment applicable to the common stock of Company) purchased by the
Company in connection with the issuance of any Permitted Convertible
Indebtedness; provided that the premium or purchase price for such Permitted
Bond Hedge Transaction, less the proceeds received by the Company from the sale
of any related Permitted Warrant Transaction, does not exceed the net proceeds
received by the Company from the issuance of the Permitted Convertible
Indebtedness to which such Permitted Bond Hedge Transaction relates.

“Permitted Convertible Indebtedness” means any unsecured notes issued by the
Company that are convertible into a fixed number (subject to customary
anti-dilution adjustments, “make-whole” increase and other customary changes
thereto) of shares of common stock of the Company (or other securities or
property following a merger event or other change or adjustment applicable to
the common stock of Company), cash or any combination thereof (with the amount
of such cash or such combination determined by reference to the market price of
such common stock or such other securities); provided that, the Indebtedness
thereunder must satisfy each of the following conditions: (i) such Indebtedness
is not guaranteed by any Subsidiary of the Company, and (ii) any cross-default
or cross-acceleration event of default (each howsoever defined) provision
contained therein that relates to indebtedness for money borrowed of Company or
any Subsidiary of the Company (such indebtedness, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the Company or the issuer of such Indebtedness by the trustee
or to the Company or the issuer of such Indebtedness and the trustee by holders
of at least 25% in aggregate principal amount of Permitted Convertible
Indebtedness then outstanding in accordance with the indenture) before the
cross-default, or cross-acceleration event of default under such Cross-Default
Reference Obligation results in an event of default with respect to the
Permitted Convertible Indebtedness, and (iii) the terms, conditions and
covenants of such Indebtedness must be customary for convertible Indebtedness of
such type (as determined by the Company in good faith).

“Permitted Encumbrances” means:

  (a) Liens imposed by law for taxes and duties, assessments, governmental
charges or levies that are not yet due or are being contested in compliance with
Section 5.04, including Liens imposed for one or more Special Tax Districts;

  (b) landlords, carriers’, warehousemen’s, mechanics’, shippers’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or are being contested in compliance with Section 5.04;

 

25



--------------------------------------------------------------------------------

  (c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

  (d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business and letters of credit and
guarantees issued in respect thereof;

  (e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;

  (f) judgment, attachment or other similar liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

  (g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

  (h) possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments; and

  (i) liens on accounts receivable and related assets, including proceeds
thereof, owing to the Company or any Subsidiary from a customer thereof and
which are sold, in the ordinary course of business consistent with past practice
prior to the Effective Date, by the Company or such Subsidiary as “true sales”
to a third-party financial institution purchaser (but excluding, for the
avoidance of doubt, a sale of all or substantially all of the accounts
receivable of the Company or any of its Subsidiaries generally and also
excluding any sale pursuant to an accounts receivable securitization or similar
facility);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

  (a) direct obligations of, or obligations the principal of and interest on
which are directly and fully guaranteed or insured by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), any Participating
Member State, the United Kingdom or Japan;

  (b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

 

 

26



--------------------------------------------------------------------------------

  (c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;

  (d) repurchase agreements with a term of not more than 12 months for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

  (e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;

  (f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

  (g) shares of money market funds that (i) comply with the criteria set forth
in (a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;

  (h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;

  (i) corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least A-, or their equivalent, as follows: (i) corporate notes and
bonds and (ii) medium term notes;

  (j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above;

  (k) trade credit extended on usual and customary terms in the ordinary course
of business; and

  (l) advances to employees in the ordinary course of business to meet
reasonable expenses.; and

(m) any Permitted Bond Hedge Transactions and Permitted Warrant Transactions
(including the Company’s entry into, payment and receipt of premiums and other
amounts in respect of, and performance of obligations under, such Permitted Bond
Hedge Transactions and Permitted Warrant Transactions, in accordance with their
terms).

“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transaction) relating to the
Company’s common stock (or other securities or property following a merger event
or other change or adjustment applicable to the common stock of the Company)
and/or cash (in an amount determined by reference to the price of such common
stock or other securities or property) sold by the Company substantially
concurrently with any purchase by the Company of a related Permitted Bond Hedge
Transaction.

 

27



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Significant Subsidiary; provided that no
“Significant Subsidiary” (as defined in the Indenture) shall be a Pledge
Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
secured by any Lien on any asset(s) of the Company or any Subsidiary and
(b) Indebtedness of any Subsidiary, in each case which is not a Subsidiary
Guarantor, owing to a Person other than the Company or any Subsidiary.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.19.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

 

28



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Related Line of Business” means: (a) any line of business in which the Company
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or other distribution of products or
services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary, complimentary or
related business, or a reasonable extension, development or expansion thereof,
and any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, agents
and advisors of such Person and such Person’s Affiliates.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures (provided, that, as to any Lender, clause (a) of the
definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Revolving Credit Exposure to the extent such Lender shall have funded
its respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero.

 

29



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor to the ratings business thereof.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person located, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any EU member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority.

“Screen Rate” means, collectively, the LIBO Screen Rate and the Local Screen
Rate.

“SEC” means the United States Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all Swap Obligations,
Banking Services Obligations and Supply Chain Finance Obligations (except for
those arising under Excluded Supply Chain Financing Agreements) owing to one or
more Lenders or their respective Affiliates; provided that the definition of
“Secured Obligations” shall not create or include any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, each Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrowers and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements,
Banking Services Agreements and Supply Chain Financings (except those under
Excluded Supply Chain Financing Agreements) entered into with such Person by the
Borrowers or any Subsidiary, (iv) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Amendment No. 1 Effective
Date, between the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Significant Subsidiary” means any Domestic Subsidiary that is a “Significant
Subsidiary” as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code
of Federal Regulations.

“Solvent” means, as to the Company and its Subsidiaries, on a consolidated
basis, as of any date of determination, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Tax District” means a special taxing district that is created to
(a) support any TIF Financing Obligation, or (b) provide services supplemental
to those customarily provided by the applicable local Governmental Authorities.

“Specified Equity” means any equity interests in any underwritten offering or
private placement (other than (i) pursuant to any employee equity compensation
plan or agreement or other employee equity compensation arrangement, any
employee benefit plan or agreement or other employee benefit arrangement or any
nonemployee director equity compensation plan or agreement or other non-employee
director equity compensation arrangement or pursuant to the exercise or

 

31



--------------------------------------------------------------------------------

vesting of any employee or director stock options, restricted stock or
restricted stock units, warrants or other equity awards, pursuant to dividend
reinvestment programs, or in respect of contributions to pension funds or plans,
(ii) any such issuance by a Subsidiary of the Company to the Company or any
other Subsidiary of the Company, (iii) securities or interests issued or
transferred (and not constituting cash proceeds of any issuance of such
securities or interests) as consideration for, or in connection with, any
acquisition, divestiture or joint venture arrangement and (iv) equity issued
upon conversion or exercise of outstanding securities or options.

“Specified Capital Markets Indebtedness” means any indebtedness in the form of
publicly issued or privately placed debt securities issued in the capital
markets (including hybrid securities and debt securities convertible into equity
securities) pursuant to a public registered offering or Rule 144A or other
private placement, but excluding, for the avoidance of doubt, (i) syndicated
credit or loan facilities, (ii) bilateral credit or loan facilities,
(iii) commercial paper, (iv) Sale and Leaseback Transactions, (v) purchase money
indebtedness, capital leases and/or inventory financing and (vi) indebtedness
incurred to refinance, extend, renew and/or refund any existing indebtedness due
within twelve (12) months of the closing date (other than under this Agreement)
to the extent that the outstanding principal amount of such existing
indebtedness is not increased (except as grossed-up for customary fees and
expenses incurred in connection with such refinancing, extension, renewal or
refunding).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of any Borrower or,
subject to Section 2.06(a), any Subsidiary, in respect of obligations of such
Borrower incurred pursuant to contracts made or performances undertaken or to be
undertaken or like matters relating to contracts to which the such Borrower is
or proposes to become a party in furtherance of such Person’s good faith
business purposes, including, but not limited to, for insurance purposes and in
connection with lease transactions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is contractually subordinated to payment of the
obligations under the Loan Documents. For the avoidance of doubt, any Permitted
Convertible Indebtedness shall not constitute Subordinated Indebtedness.

 

32



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company. Notwithstanding the foregoing,
any reference herein to a Subsidiary shall exclude any Variable Interest Entity.

“Subsidiary Guarantor” means each Significant Subsidiary that is party to the
Subsidiary Guaranty and each other Subsidiary that the Company elects to cause
to become a party to the Subsidiary Guaranty in its sole and absolute
discretion. The Subsidiary Guarantors on the Amendment No. 1 Effective Date are
identified as such in Schedule 3.01 hereto. It shall not be permissible to
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender. For the avoidance of doubt, a release resulting from a
Disposition permitted under this Agreement shall not require the written consent
of each Lender. Notwithstanding the foregoing, no Excluded Subsidiary shall be
required to be a Subsidiary Guarantor.

“Subsidiary Guaranty” means that certain Guarantee Agreement dated as of the
Amendment No. 1 Effective Date in the form of Exhibit F (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Supply Chain Finance Obligations” means obligations of the Company or any
Subsidiary relating to Supply Chain Financings with a Lender or an Affiliate of
a Lender, other than Supply Chain Financings arising under an Excluded Supply
Chain Financing Agreement.

“Supply Chain Financing” shall mean credit support provided in respect of trade
payables of the Company or any Subsidiary, in each case issued for the benefit
of any bank, financial institution or other person that has acquired such trade
payables pursuant to “supply chain” or other similar financing for vendors and
suppliers of the Company or any Subsidiaries, so long as (i) other than pursuant
to this Agreement and the Collateral Documents, such Indebtedness is unsecured,
(ii) the terms of such trade payables shall not have been extended in connection
with the Supply Chain Financing and (iii) such Indebtedness represents amounts
not in excess of those which the Company or any of its Subsidiaries would
otherwise have been obligated to pay to its vendor or supplier in respect of the
applicable trade payables. The Company or the relevant Subsidiary and the Lender
or its Affiliate providing Supply Chain Financing may designate in writing to
the Administrative Agent any Supply Chain Financing agreement as an agreement
not intended to be included as a Supply Chain Finance Obligations for purposes
of this Agreement (such agreement, an “Excluded Supply Chain Financing
Agreement”).

“Supported QFC” has the meaning assigned to it in Section 9.19.

“Swap Agreement” means (i) any agreement with respect to any swap, forward,
future or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or

 

33



--------------------------------------------------------------------------------

securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement, and (ii) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, no Permitted Bond Hedge Transaction or Permitted Warrant Transaction
shall be considered a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. For the avoidance of doubt, no Permitted
Bond Hedge Transaction or Permitted Warrant Transaction shall be considered a
Swap Obligation.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value (s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder and its successors in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means each of PNC Bank, National Association and Bank of
America, N.A. in its capacity as syndication agent for the credit facility
evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

34



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TIF Financing Obligation” means any notes, bonds or other obligations issued by
a Governmental Authority at the request and for the benefit of the Company or
any of its Subsidiaries and the community in which the Company or any of its
Subsidiaries conducts any portion of its business.

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided, that clause (a) of the definition of
“Swingline Exposure” shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.19.

 

35



--------------------------------------------------------------------------------

“Variable Interest Entity” means any variable interest entity that the Company
is required to consolidate pursuant to Accounting Standards Codification Topic
810.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

36



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Exchange Rates; Variable Interest
Entities. (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein, and
the determination of Indebtedness hereunder, shall be made (i) without giving
effect to any election under Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Company or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 or 2015-03 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease (or similar
arrangement conveying the right to use) would be required to be treated as a
capital lease thereunder where such lease (or similar arrangement) would have
been treated as an operating lease under GAAP as in effect immediately prior to
the effectiveness of the Accounting Standards Codification 842. For the
avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times be valued at the full stated
principal amount thereof and shall not include any reduction or appreciation in
value of the shares deliverable upon conversion thereof.

(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDA), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into dollars in the Dollar Amount thereof on the applicable date, provided that
no Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.

(c) All references herein to consolidated financial statements of the Company
and its Subsidiaries or to the determination of any amount for the Company and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to exclude each Variable Interest Entity that the Company would
otherwise be required to consolidate pursuant to Accounting Standards
Codification Topic 810.

SECTION 1.05. Certifications. All certificates and other statements required to
be made by any officer, director or employee of a Loan Party pursuant to any
Loan Document are and will be made on the behalf of such Loan Party and not in
such officer’s, director’s or employee’s individual capacity.

 

37



--------------------------------------------------------------------------------

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans denominated in a LIBOR Quoted Currency is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans denominated in a LIBOR Quoted Currency.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Company, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.07. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the Effective Date: (a) all references in
the “Loan Documents” (as defined in the Existing Credit Agreement) to the
“Administrative Agent”, the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the Loan
Documents, (b) the Existing Letters of Credit which remain outstanding on the
Effective Date shall continue as Letters of Credit under (and shall be governed
by the terms of) this Agreement, (c) all obligations constituting “Obligations”
owed to any Lender or any Affiliate of such Lender which are outstanding on the
Effective Date shall continue as Obligations under this Agreement and the other
Loan Documents, (d) the Administrative Agent shall make such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s
Revolving Credit Exposure under the Existing Credit Agreement as are necessary
in order that each such Lender’s Revolving Credit Exposure and outstanding
Revolving Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Revolving Credit Exposures on the Effective Date and
(e) the Company hereby agree to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof.

 

38



--------------------------------------------------------------------------------

SECTION 1.08. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, certain revolving loans
were made to the Company under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Company and each of the Lenders
agree that on the Effective Date but subject to the reallocation and other
transactions described in Section 1.07, the Existing Loans shall be reevidenced
as Revolving Loans under this Agreement and the terms of the Existing Loans
shall be restated in their entirety and shall be evidenced by this Agreement.
Subject to the terms and conditions set forth herein, (a) each Lender (severally
and not jointly) agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.10(a)) in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
Total Revolving Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Company on its behalf) not later than 12:00
noon, Local Time, four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
the proposed Borrowing or (b) by irrevocable written notice (via a written
Borrowing Request signed by the applicable Borrower, or the Company on behalf of
the applicable Borrower) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

40



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

  (a) any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

  (b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

  (c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure exceeding its
Commitment or (iii) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.

  (b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Company), not later than 2:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to an
account of the Company with the Administrative Agent designated for such purpose
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 5:00 p.m., New York City time, on the requested date of such
Swingline Loan.

  (c) The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding.

 

41



--------------------------------------------------------------------------------

Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

  (d) The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

  (e) Subject to the appointment and acceptance of a successor Swingline Lender
satisfactory to the Company in its commercially reasonable discretion, the
Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 

42



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or for the account of any
Subsidiary or Variable Interest Entity, in a form reasonably acceptable to the
relevant Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary or Variable Interest Entity as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary or Variable Interest Entity that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, no Issuing Bank shall have any obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or (iii)
in any manner that would result in a violation of one or more policies of such
Issuing Bank applicable to letters of credit generally.

  (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. In
addition, as a condition to any such Letter of Credit issuance, the Company
shall have entered into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the relevant Issuing Bank
(each, a “Letter of Credit Agreement”). A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $50,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by any Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by such Issuing Bank that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time shall not
exceed such Issuing Bank’s Letter of Credit Commitment, (iii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the Total Revolving
Credit Exposure shall not exceed the Aggregate Commitment and (iv) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of each Lender’s Revolving Credit
Exposure shall not exceed such Lender’s Commitment.

 

43



--------------------------------------------------------------------------------

The Company may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Company shall not reduce the Letter of Credit Commitment of any Issuing
Bank if, after giving effect of such reduction, the conditions set forth in the
immediately preceding clauses (i) through (iv) shall not be satisfied.

  (c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.
Notwithstanding the foregoing, any Letter of Credit issued in the final year
prior to the Maturity Date may expire no later than one year after the Maturity
Date so long as the Company cash collateralizes an amount equal to 105% of the
face amount of such Letter of Credit, by no later than thirty (30) days prior to
the Maturity Date, in the manner described in Section 2.06(j) and otherwise on
terms and conditions reasonably acceptable to the applicable Issuing Bank and
the Administrative Agent. For the avoidance of doubt, if the Maturity Date shall
be extended pursuant to Section 2.25, “Maturity Date” as referenced in this
clause (c) shall refer to the Maturity Date as extended pursuant to
Section 2.25; provided that, notwithstanding anything in this Agreement
(including Section 2.25 hereof) or any other Loan Document to the contrary, the
Maturity Date, as such term is used in reference to any Issuing Bank or any
Letter of Credit issued thereby, may not be extended without the prior written
consent of the relevant Issuing Bank.

  (d) Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

  (e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the applicable Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 12:00 noon, Local Time,
on the Business Day immediately following the date that such LC Disbursement is
made; provided that, if such LC Disbursement is not less than the Dollar Amount
of $500,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR

 

44



--------------------------------------------------------------------------------

Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, such Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If any
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from any Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the relevant Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans,
Eurocurrency Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement. If any Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, any Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Dollar Amount thereof calculated on the date such LC
Disbursement is made.

  (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Banks, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to a Borrower to the extent of any direct damages
(as opposed to special,

 

45



--------------------------------------------------------------------------------

indirect, consequential or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

  (g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

  (h) Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the relevant
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

  (i) Replacement and Resignation of any Issuing Bank. (i) Any Issuing Bank may
be replaced at any time by written agreement among the applicable Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

46



--------------------------------------------------------------------------------

(ii) Subject to the appointment and acceptance of a successor Issuing Bank
satisfactory to the Company in its commercially reasonable discretion, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in which case, the resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

  (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to the Dollar
Amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that (i) the portions of such amount attributable to undrawn
Foreign Currency Letters of Credit or LC Disbursements in a Foreign Currency
that such Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the Dollar
Amount of the Foreign Currency LC Exposure shall be calculated on the date
notice demanding cash collateralization is delivered to the applicable Borrower.
Each Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
any Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

  (k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount and
currency of the Letters of Credit to be issued, amended, renewed or extended by
it and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank pays any amount in respect of one or
more drawings

 

47



--------------------------------------------------------------------------------

under Letters of Credit, the date of such payment(s) and the amount and currency
of such payment(s), (iv) on any Business Day on which the Borrowers fail to
reimburse any Reimbursement Obligation required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount and currency of such
payment in respect of Letters of Credit and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting the funds so received in the
aforesaid account of the Administrative Agent to an account of the Company or
the relevant Borrower designated by the Company or the relevant Borrower in the
applicable Borrowing Request; provided that Revolving Loans or Swingline Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

  (b) Unless the Administrative Agent shall have received notice from a Lender
((x) in the case of an ABR Borrowing, prior to the proposed time of such
Borrowing and (y) otherwise prior to the proposed date of any Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
FRBNY Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If a Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section (or pursuant to other arrangements separately
agreed upon by the relevant Borrower and the Administrative Agent). A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

48



--------------------------------------------------------------------------------

  (b) To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

  (c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

  (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

  (e) If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with

 

49



--------------------------------------------------------------------------------

Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

  (b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure would
exceed the Aggregate Commitment.

  (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth (5th) Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

  (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

  (c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

50



--------------------------------------------------------------------------------

  (d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

  (e) Any Lender may request, through the Administrative Agent, that Loans made
by it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

  (a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16 (if any).

  (b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (ii) solely as a result
of fluctuations in currency exchange rates, the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated) exceeds 105% of
the Aggregate Commitment, the Borrowers shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate Dollar Amount of the Total
Revolving Credit Exposure (so calculated) to be less than or equal to the
Aggregate Commitment.

 

51



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued commitment fees shall be payable in
arrears on the fifteenth (15th) day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

  (b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Standby
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of Standby
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Standby Letters of Credit) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure in respect of Standby Letters of Credit, (ii) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Commercial Letters of Credit, which shall
accrue at the Applicable Rate applicable to Commercial Letters of Credit on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of
Commercial Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Commercial Letters of Credit) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure in respect of Commercial Letters of Credit
and (iii) to the relevant Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum separately agreed upon by the Company and such
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth (15th) day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in Dollars in the Dollar Amount thereof.

 

52



--------------------------------------------------------------------------------

  (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

  (d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

  (b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

  (c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

  (d) Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

  (e) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate or the CDOR
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case of the foregoing clauses
(i) and (ii) shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or CDOR Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

  (f) Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

 

53



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the applicable Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing such
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency with respect to such Eurocurrency Borrowing for any
reason, and the Administrative Agent shall reasonably determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the LIBO Rate (or the CDOR
Rate, as applicable) for such Interest Period for such Eurocurrency Borrowing
shall be the Reference Bank Rate; provided that if the Reference Bank Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, however, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
LIBO Rate (or the CDOR Rate, as applicable) for such Eurocurrency Borrowing,
(i) if such Borrowing shall be requested in Dollars, then such Borrowing shall
be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency, the LIBO Rate shall be
equal to the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (any such rate, an “Alternative Rate”); provided, however,
that (i) until such time as the applicable Alternative Rate shall be determined
for the applicable Foreign Currency and so consented to by the Required Lenders,
Borrowings shall not be available in such Foreign Currency and (ii) if the
Alternative Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is hereby understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 2.14(a), if
at any time the conditions set forth in Section 2.14(c)(i) or (ii) are in
effect, the provisions of this Section 2.14(a) shall no longer be applicable for
any purpose of determining any alternative rate of interest under this Agreement
and Section 2.14(c) shall instead be applicable for all purposes of determining
any alternative rate of interest under this Agreement.

  (b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the CDOR
Rate, as applicable (including because the applicable Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the CDOR Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and, unless repaid, (A) in the case
of a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made
as an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
then the LIBO Rate (or the CDOR Rate, as applicable) for such Eurocurrency
Revolving Borrowing shall be the applicable Alternative Rate; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

54



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of the applicable Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the applicable Screen
Rate), (x) the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will no
longer be made available or will permanently or indefinitely cease to be
published, (y) the supervisor for the administrator of the applicable Screen
Rate has made a public statement identifying a specific date after which such
Screen Rate will no longer be made available or will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the
applicable Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the such Screen Rate will no longer be used for determining interest
rates for loans, then (1) the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate (or the
CDOR Rate, as applicable) that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes
(including, without limitation, the modification or replacement of clause
(c) set forth in the definition of “Alternate Base Rate”) to this Agreement as
may be applicable (and, notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders (along with the
amendment to this Agreement giving effect to the changes hereto in respect of
such alternate rate of interest), a written notice from the Required Lenders
stating that such Required Lenders object to such amendment) or (2) at the
option of the Company, the Company and the Required Lenders may select a
different alternate rate of interest as long as it is reasonably practicable for
the Administrative Agent to administer such different rate, and upon not less
than fifteen (15) Business Days’ prior written notice to the Administrative
Agent and the Lenders, the Company, the Required Lenders and the Administrative
Agent shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes (including, without limitation,
the modification of replacement of clause (c) set forth in the definition of
“Alternate Base Rate”) to this Agreement as may be applicable; provided that, in
each case, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Until an alternate rate of interest shall be determined in accordance
with this Section 2.14(c) (but, in the case of the circumstances described in
clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 2.14(c), only to the extent the applicable Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and, unless repaid, (A) in the case
of a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made
as an ABR Borrowing and (B) in the case of a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, such Eurocurrency Revolving Borrowing shall
be repaid on the last day of the then current Interest Period applicable
thereto, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

 

55



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then, upon request of such Lender, such Issuing Bank or such other Recipient,
the applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

  (b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then, upon request of such Lender or such Issuing Bank, as the case
may be, from time to time the applicable Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered as reasonably determined
by such Lender or such Issuing Bank which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of such Lender or such Issuing Bank, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as such Lender or such Issuing Bank, as
applicable, then reasonably determines to be relevant.

 

56



--------------------------------------------------------------------------------

  (c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Lender or such Issuing Bank, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

  (d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail the calculation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to

 

57



--------------------------------------------------------------------------------

the sum it would have received had no such deduction or withholding been made.
For the avoidance of doubt, the Loan Parties will not be required to pay any
additional amounts (or indemnification payments pursuant to paragraph (d) of
this Section 2.17) with respect to any U.S. federal income Taxes that are
imposed on a gross basis on, or that are required to be withheld or deducted
from, a payment to any Recipient that would not have been imposed, in each case,
in the absence of any Change in Law occurring after the date on which such
Recipient became a party to this Agreement.

  (b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

  (c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

  (d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

  (e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

  (f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting

 

58



--------------------------------------------------------------------------------

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or
W-8BEN-E (or successor form), as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or successor form), as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or W-8BEN-E (or
successor form), as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E
(or successor form), as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

59



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

60



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

(j) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

  (a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. Subject
to the proviso in the definition of Interest Period, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

  (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

61



--------------------------------------------------------------------------------

  (c) [Intentionally omitted].

  (d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

  (e) Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the FRBNY Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

  (f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

 

62



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

  (b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the relevant Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20. Expansion Option. TheSolely to the extent that the Covenant
Suspension Period is not in effect, the Company may from time to time elect to
increase the Commitments (each, an “Incremental Revolving Credit Increase”) or
enter into one or more tranches of term loans (each an “Incremental Term Loan”),
in each case with a minimum aggregate principal amount of $25,000,000 (and
increments of $5,000,000 in excess thereof) so long as, after giving effect
thereto, the aggregate

 

63



--------------------------------------------------------------------------------

amount of such increases in Commitments and all such Incremental Term Loans does
not exceed $300,000,000. The Company may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or to
participate in such Incremental Term Loans, or extend Commitments, as the case
may be; provided that (i) each Augmenting Lender, shall be subject to the
reasonable approval of the Company and the Administrative Agent and (ii) (x) in
the case of an Increasing Lender, the Company and such Increasing Lender execute
an agreement substantially in the form of Exhibit B hereto, and (y) in the case
of an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit C hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.07 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase or
Incremental Term Loans as well as a reaffirmation by the Company of its
obligations under Article X. On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be, unless waived by any applicable Lender in its
reasonable discretion, subject to indemnification by the Borrowers pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirement contained elsewhere in this Agreement shall not apply to any
transaction that may be effected pursuant to the immediately preceding sentence.
The Incremental Term Loans (a) shall rank pari passu in right of payment with
the Revolving Loans and any other term loans made hereunder, (b) shall not
mature earlier than the latest Maturity Date in effect on the date of incurrence
of such Incremental Term Loans (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and any other term loans made hereunder;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the latest Maturity Date in effect on the
date of incurrence of such Incremental Term Loans may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the

 

64



--------------------------------------------------------------------------------

latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans and any other term loans made hereunder. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

SECTION 2.21. [Intentionally Omitted].

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

 

65



--------------------------------------------------------------------------------

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

  (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

  (b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Banks or the
Swingline Lender hereunder; third, to cash collateralize the relevant Issuing
Bank’s LC Exposure with respect to such Defaulting Lender in accordance with
this Section; fourth, as the Company may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the relevant Issuing Bank’s future LC Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

  (c) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, further, that any
amendment, waiver or other modification requiring the consent of all Lenders or
all Lenders directly affected thereby shall not, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

 

66



--------------------------------------------------------------------------------

  (d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (A) no Default or Event of Default shall
be continuing at the time of such reallocation and (B) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

  (e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(d), and Swingline Exposure related to any such newly made
Swingline Loan or LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.24(d)(i) (and such Defaulting Lender shall not participate
therein).

 

67



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its funding obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.25. Extension of Maturity Date.

  (a) Requests for Extension. TheSolely to the extent that the Covenant
Suspension Period is not in effect, the Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to each anniversary of the date of this
Agreement (each such date, an “Extension Date”), request that each Lender extend
such Lender’s Maturity Date to the date that is one year after the Maturity Date
then in effect for such Lender (the “Existing Maturity Date”). Such notice may
include a condition that no extension will become effective unless Lenders
representing a minimum aggregate principal amount of Loans consent to such
extension.

  (b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Company’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Maturity Date, an “Extending Lender”).
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”), shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Lender Notice Date), and any
Lender that does not so advise the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Maturity Date.

  (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the date that is 15 days prior to the applicable Extension Date (or, if
such date is not a Business Day, on the next preceding Business Day).

  (d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender, to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each, an “Additional Commitment Lender”)
approved by the Administrative Agent in accordance with the procedures provided
in

 

68



--------------------------------------------------------------------------------

Section 2.19(b), each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption (in accordance with and subject to the
restrictions contained in Section 9.04, with the Company or replacement Lender
obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Company (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders.

  (e) [Intentionally Omitted].

  (f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects (or in all respects if
such representation is qualified by materiality or Material Adverse Effect) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by each Borrower approving or consenting to such extension.

  (g) Maturity Date for Non-Extending Lenders. On each Extension Date, (i) to
the extent of the Commitments and Loans of each Non-Extending Lender not
assigned to the Additional Commitment Lenders, the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay such Non-Extending Lender in accordance with Section 2.10 (and shall pay
to such Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 2.16) to
the extent necessary to keep outstanding Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

  (h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

 

69



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Significant Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document has been duly executed and delivered by each Loan Party which
is a party thereto and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation, reconstruction, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture or any material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets and (d) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheets and
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2018, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated subsidiaries (as defined under GAAP) as of such dates and for such
periods in accordance with GAAP.

  (b) Since December 31, 2018, there has been no material adverse change in the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole.; provided, however, that, for the purposes of
this Section 3.04(b), during the period from and including the Amendment No. 1
Effective Date through and including March 31, 2021, a “Material Adverse Effect”
under clause (a) of the definition thereof shall not include the impacts of the
Coronavirus pandemic on the business, operations, property or financial
condition of the Company and its Subsidiaries taken as a whole that (A) have
already occurred and were disclosed in writing to the Lenders in the projections
distributed to the Lenders in connection with Amendment No. 1 (which included
the Company’s Leverage Ratio covenant projections, a covenant forecast and
working forecast model) and (B) that

 

70



--------------------------------------------------------------------------------

were reasonably foreseeable (in consequence and duration) in light of any event,
development or circumstance described in the foregoing clause (A), including
store closures, supply chain disruptions and inventory charges (provided that
any such additional impacts described in this clause (B) (x) do no not have a
disproportionate impact on the Company and its Subsidiaries when compared to
other comparably situated companies and (y) are similar to the previously
disclosed impacts described in the foregoing clause (A)).

SECTION 3.05. Properties. (a) Except as set forth on Schedule 3.05, each of the
Company and its Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to the operation of its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or such other defects as, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

  (b) The Company and its Subsidiaries collectively own, or are licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
which are material to the Company’s consolidated business, and the use thereof
by the Company and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the best knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to the Effective
Date in reports publicly filed by the Company under the Securities Exchange Act
of 1934, as amended) or (ii) that involve this Agreement or the Transactions.

SECTION 3.07. Investment Company Status. No Borrower or Subsidiary Guarantor is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.08. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.09. ERISA. (i) Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Disclosure. All of the written or formally presented reports,
financial statements and certificates furnished by or on behalf of any Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or hereafter delivered hereunder or reports filed pursuant to the
Securities Exchange Act of 1934, as amended (other than projections, budgets,
other estimates and information of a general economic or industry-specific
nature), in each case as modified or

 

71



--------------------------------------------------------------------------------

supplemented by other information so furnished prior to the date on which this
representation and warranty is made or deemed made as of the date of such
reports, financial statements or certificates, and when taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company and the other Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time prepared.

SECTION 3.11. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations U or X of the Board,
including Regulations T, U and X. No Borrower is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit extension hereunder will be used to buy or carry any Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company only or of the Company and its Subsidiaries on a consolidated basis)
will be Margin Stock.

SECTION 3.12. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and directors and to the knowledge of the Company their respective
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and, in the case of any Foreign Subsidiary
Borrower, is not knowingly engaged in any activity that could reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Company, any agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facilities established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other Transactions will violate Anti-Corruption Laws
or applicable Sanctions.

SECTION 3.14. EEAAffected Financial Institutions. No BorrowerLoan Party is an
EEAAffected Financial Institution.

SECTION 3.15. Security Interest in Collateral . The Collateral Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens under the Collateral Documents will constitute
a fully perfected security interest in all right, title and interest of the
respective Loan Parties thereunder in such Collateral, prior and superior in
right to any other Person, except for Liens permitted by Section 6.02 and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Collateral Documents
will constitute a fully perfected security interest in all right, title and
interest of the respective Loan Parties in the remaining Collateral to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

 

72



--------------------------------------------------------------------------------

SECTION 3.16. Solvency. The Company and its Subsidiaries taken as a whole are
Solvent as of the Amendment No. 1 Effective Date.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the other Loan Documents and
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit D.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Loan
Parties and (ii) the General Counsel of the Company, each in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and covering
such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit D.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Company, certifying (i) that the representations and
warranties contained in Article III are true and correct as of such date and
(ii) that no Default or Event of Default has occurred and is continuing as of
such date.

(e) The Borrower shall have paid to the Administrative Agent, for the ratable
benefits of the lenders under the Existing Credit Agreement, all accrued and
unpaid interest outstanding under the Existing Credit Agreement.

(f) The Administrative Agent shall have received all fees and expenses and other
amounts due and payable, and for which invoices have been presented, at least
two (2) Business Day prior to the Effective Date.

 

73



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received, (i) at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Company reasonably requested by the Administrative Agent in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested in writing of the Company at
least ten (10) days prior to the Effective Date and (ii) to the extent the
Company qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification (provided that, upon the
execution and delivery by the Administrative Agent of its signature page to this
Agreement, the condition set forth in this clause (g) shall be deemed to be
satisfied).

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06) shall be true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that any such representation or warranty that by its
express terms is made as of a specific date shall have been true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by materiality or Material Adverse Effect) as of such specific date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section; provided, however, that for the avoidance of doubt,
the conversion or continuation of an existing Borrowing pursuant to Section 2.08
of this Agreement does not constitute the Borrowing of a Loan under this
Section 4.02 and shall not result in a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such Subsidiary
(or if such Subsidiary has not appointed a Secretary or Assistant Secretary, any
officer of such Subsidiary), of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

 

74



--------------------------------------------------------------------------------

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary (or if such Subsidiary has not appointed a Secretary or
Assistant Secretary, any officer of such Subsidiary), which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent; and

(e) Any documentation and other information that is reasonably requested by the
Administrative Agent or any of the Lenders (acting through the Administrative
Agent) in connection with applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or cash collateralized in accordance with
Section 2.06(j) and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent):

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), (i) its audited consolidated balance
sheets and related statements of operations, comprehensive income, stockholders’
equity and cash flows as of the end of and for such year and (ii) solely to the
extent the Company has one or more Variable Interest Entities during such
period, an unaudited consolidated balance sheet and related statement of income
and cash flows as of the end of and for such year (excluding, in the case of
this clause (ii), all Variable Interest Entities) which shall not include any
footnotes, and (x) in the case of each of clauses (i) and (ii) above, setting
forth in each case in comparative form the figures for the previous fiscal year,
(y) in the case of clause (i) above, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception (other than solely
with respect to, or resulting solely from a regularly scheduled upcoming
maturity date of any Indebtedness)) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
consolidated subsidiaries (as defined under GAAP) on a consolidated basis in
accordance with

 

75



--------------------------------------------------------------------------------

GAAP and (z) in the case of clause (ii) above, certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP (except that
Variable Interest Entities have been excluded);

(b) within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), (i) its consolidated balance sheets and related statements of operations,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year and
(ii) solely to the extent the Company has one or more Variable Interest Entities
during such period, a consolidated balance sheet and related statement of income
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year (excluding, in the case of this clause (ii), all
Variable Interest Entities) which shall not include any footnotes, and, in the
case of each of clauses (b)(i) and (b)(ii) above, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations and cash flows of the
Company and its consolidated subsidiaries (as defined under, and in accordance
with, GAAP) in the case of clause (b)(i) or consolidated Subsidiaries in the
case of clause (b)(ii), in each case on a consolidated basis in accordance with
GAAP (except that, in the case of clause (b)(ii), Variable Interest Entities
have been excluded), subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) stating that
he or she has obtained no knowledge that a Default has occurred (except as set
forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07;the Leverage Ratio and the financial covenants then
in effect under Section 6.07 (and, for the avoidance of doubt, even if the
Leverage Ratio is not being tested in respect of such fiscal quarter pursuant to
the terms of Section 6.07, a calculation of the Leverage Ratio for the relevant
period) and (iii) setting forth any information required by Section 4.9.1 of the
Security Agreement;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, as the case may be; and

(e) promptly following any request therefor, (i) such other information
regarding the financial condition of the Company or any Subsidiary as the
Administrative Agent may reasonably request and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.;

(f) within thirty (30) days after the end of each fiscal quarter of the Company
ending September 30, 2020 through and including December 31, 2021, a certificate
of a Financial Officer of the Company affirming compliance with Section 6.07(c)
and setting forth the amount of set forth in clause (i) of the definition of
“Available Liquidity”, based on the Company’s bank account balances, as of the
last day of such fiscal quarter; and

 

76



--------------------------------------------------------------------------------

(g) concurrently with any delivery of financial statements under clause
(a) above, the information required by Section 4.11 of the Security Agreement.

Documents required to be delivered pursuant to or in respect of clauses (a),
(b) and (d) of this Section 5.01 may be delivered electronically and, in the
case of documents required to be delivered pursuant to or in respect of clauses
(a)(i), (b)(i) and (d), shall automatically be deemed to have been delivered on
the date on which reports containing such information are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.
Documents required to be delivered pursuant to clause (c) of this Section 5.01
may be delivered to the Administrative Agent electronically via .pdf.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Notwithstanding the foregoing,
notices required to be delivered pursuant to or in respect of clauses (b),
(c) and (d) of this Section 5.02 shall automatically be deemed to have been
delivered on the date on which reports or other filings disclosing the
occurrence of the applicable development or event are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Subsidiary Guarantors), to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or

 

77



--------------------------------------------------------------------------------

amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
the Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and except for surplus and
obsolete properties, and (b) maintain, with financially sound and reputable
insurance companies, (i) insurance on such of its property and in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. and
(ii) all insurance required pursuant to the Collateral Documents. The Company
will furnish to the Administrative Agent, upon any reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Company shall deliver to the Administrative Agent endorsements
(x) to all “All Risk” physical damage insurance policies on the Collateral of
the Company and the Subsidiary Guarantors naming the Administrative Agent as
lender loss payee, and (y) to all general liability and other liability policies
of the Company and the Subsidiary Guarantors naming the Administrative Agent an
additional insured or mortgagee (in the case of property insurance with respect
to Collateral). In the event the Company or any of its Subsidiaries at any time
or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent reasonably deems advisable. All sums so disbursed
by the Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries in conformity in all material respects with all applicable laws,
rules and regulations of any Governmental Authority are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, on an annual basis at the request of the
Administrative Agent (or at any time after the occurrence and during the
continuance of a Default), permit any representatives designated by the
Administrative Agent or any Lender (prior to the occurrence or continuation of a
Default or an Event of Default, at the Administrative Agent’s or such Lender’s
expense, as applicable, and following the occurrence or continuation of a
Default or an Event of Default, at the Company’s expense), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records (other than materials protected by the attorney-client
privilege and materials which the Company or such Subsidiary, as applicable, may
not disclose without violation of a confidentiality obligation binding upon it),
and to discuss its affairs, finances and condition with its officers and
independent accountants, so long as afforded an opportunity to be present, all
during reasonable business hours. It is understood that so long as no Event of
Default has occurred and is continuing, such visits and inspections shall be
coordinated through the Administrative Agent.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, would not reasonably be

 

78



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (i) to refinance Indebtedness in existence on the Effective
Date under the Existing Credit Agreement and (ii) to finance the working capital
needs, capital expenditures, Permitted Acquisitions, Investments permitted under
Section 6.04, Restricted Payments permitted under Section 6.06 and other general
corporate purposes of the Company and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for the purpose of
purchasing or carrying, or to extend credit to others for the purpose of
purchasing or carrying any “margin stock” as defined in Regulations T, U or X of
the Board or for any other purpose that entails a violation of any such
regulations.. No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. The Commercial Letters of Credit shall
be used solely to finance purchases of goods by the Company and its Subsidiaries
in the ordinary course of their business, and the Standby Letters of Credit
shall be used solely for the purposes described in the definition of such term
in Section 1.01.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) The Company shall evaluate which of its Domestic Subsidiaries (other than
any Excluded Subsidiary) qualify as Significant Subsidiaries on each date on
which the Company furnishes to the Administrative Agent the financial statements
required by Section 5.01(a) or 5.01(b) (each, a “Determination Date”). Each
Domestic Subsidiary that becomes a Significant Subsidiary (other than any
Excluded Subsidiary) subsequent to the Amendment No. 1 Effective Date shall
within thirty (30) days of the Determination Date execute and deliver to the
Administrative Agent a supplement to the Subsidiary Guaranty pursuant to which
such Subsidiary shall become a party thereto as a Subsidiary Guarantor, together
with such other documents and legal opinions with respect thereto as the
Administrative Agent shall reasonably request (which documents and opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent). In addition, the Company may elect to cause additional Subsidiaries that
are not Significant Subsidiaries to become party to the Subsidiary Guaranty in
its sole and absolute discretion.

(b) Subject to the terms, limitations and exceptions set forth in the applicable
Collateral Documents, the Company will cause, and will cause each of the
Subsidiary Guarantors to cause, all of its owned property (whether personal,
tangible, intangible, or mixed but excluding Excluded Assets) to be subject at
all times to perfected Liens in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents on a first priority
basis, subject in any case to Liens permitted by Section 6.02. With respect to
the pledge of any Equity Interest in any Subsidiary and subject to the terms,
limitations and exceptions set forth in the applicable Collateral Documents, the
Company and the Subsidiary Guarantors will cause (A) 100% of the issued and
outstanding Equity Interests of each Pledge Subsidiary that is a Domestic
Subsidiary and is not a Subsidiary described

 

79



--------------------------------------------------------------------------------

in clause (i) or (iii) of the definition of Excluded Subsidiary and (B) 65% of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Pledge Subsidiary that is a Foreign Subsidiary or
a Domestic Foreign Holdco Subsidiary, in each case directly owned by the Company
or any other Subsidiary Guarantor (other than Excluded Assets) to be subject at
all times to a first priority, perfected (subject in any case to Liens permitted
by Section 6.02) Lien in favor of the Administrative Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request.

(c) Without limiting the foregoing, the Company will, and will cause each
Subsidiary Guarantor to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, subject to the terms, limitations and exceptions set forth herein or
in any Collateral Document, all at the expense of the Company.

(d) If any material assets are acquired by a Loan Party after the Effective Date
(other than (i) Excluded Assets or (ii) assets of the type constituting
Collateral under the Security Agreement that either become subject to the Lien
under the Security Agreement upon acquisition thereof or with respect to which
no notice or further action would be required to create or perfect the
Administrative Agent’s Lien in such assets), the Company will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Company will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and, as applicable, cause the other Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Company,
subject, however, to the terms, limitations and exceptions set forth herein or
in any Collateral Document.

(e) Notwithstanding the foregoing, in no event shall (i) any control agreements
or control or similar arrangements be required with respect to cash deposit
accounts, (ii) the Collateral include escrow accounts established in connection
with any Acquisition or Investment or other accounts holding funds for the
benefit of persons that are not the Company or its Subsidiaries, (iii) the
Administrative Agent require the Company or any of the Subsidiaries to obtain or
deliver landlord waivers, estoppels, bailee letters, collateral access
agreements or any similar documents or instruments or (iv) any actions in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction be
required in order to create any security interests in assets located or titled
outside of the U.S. or to perfect such security interests, including any
intellectual property registered in or otherwise arising or subsisting under the
laws of any non-U.S. jurisdiction (it being understood and agreed that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction).

SECTION 5.10. Post-Closing Matters. The Company will, and will cause each
Subsidiary to, (I) deliver to the Administrative Agent certificates of insurance
listing the Administrative Agent as (x) lender loss payee for the property
casualty insurance policies of the Company and the Subsidiary Guarantors,
together with separate lender loss payable endorsements and (y) additional
insured with respect to the liability insurance of the Company and the
Subsidiary

 

80



--------------------------------------------------------------------------------

Guarantors, together with separate additional insured endorsements and (II)
deliver all pledged instruments, allonges, stock certificates and stock powers
required pursuant to the terms of the Security Agreement otherwise required to
be delivered on the Amendment No. 1 Effective Date, in each case in form and
substance reasonably satisfactory to the Administrative Agent within thirty
(30) days of the Amendment No. 1 Effective Date (as such time period may be
extended by the Administrative Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j) and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing or scheduled to be incurred on the Amendment No. 1
Effective Date and set forth in Schedule 6.01 and extensions, refinancings,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, and commissions and expenses) or shorten the final maturity or
weighted average life to maturity thereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that (i) the Indebtedness of any
Subsidiary that is not a Subsidiary Guarantor owed to the Company or any other
Subsidiary Guarantor shall be subject to the limitations set forth in
Section 6.04 and (ii) Indebtedness of any Domestic Loan Party to any Subsidiary
that is not a Subsidiary Guarantor shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by (i) the Company of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of the Company or any other Subsidiary and (iii) the
Company of Indebtedness of any joint venture; provided that the aggregate amount
of such Guarantees incurred pursuant to this clause (iii) (together with
outstanding Indebtedness incurred under Section 6.01(s) below and outstanding
Investments incurred under Section 6.04(k) below) shall not exceed
$150,000,00075,000,000 in the aggregate at any time outstanding;

(e) Indebtedness of the Company or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, repair,
replacement, improvement or leasing of any real property, fixed or capital
assets, including Capital Lease Obligations, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 270 days prior to or within 270 days after such ownership, development,
leasing, acquisition or the completion of such construction, repair, replacement
or improvement;

 

81



--------------------------------------------------------------------------------

(f) Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
renewals and replacements of any such indebtedness (plus unpaid accrued interest
and premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, and commissions and expenses) that do not increase the
outstanding principal amount thereof or shorten the final maturity or weighted
average life to maturity thereof;

(g) Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(a), (e) and (f)) in an aggregate principal amount outstanding not to
exceed, at the time of incurrence of any such Priority Indebtedness, 10% of the
Company’s then Consolidated Net Worth (determined as of the last day of the most
recently completed fiscal quarter for which Financials have been delivered);
together with any extensions, refinancings, renewals and replacements of any
Indebtedness originally incurred under this clause (g) that do not increase the
outstanding principal amount thereof (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, and commissions and expenses) or shorten the final maturity or
weighted average life to maturity thereof;

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(i) Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);

(j) Indebtedness under Swap Agreements not entered into for speculative
purposes;

(k) unsecured Indebtedness (excluding any Indebtedness permitted by
Section 6.01(f) and 6.01(l)) (x) of any Borrower in an aggregate outstanding
amount not to exceed (together with outstanding Indebtedness incurred under
clause (y) below in respect of Indebtedness originally incurred under this
clause (x) that was subject to the foregoing Dollar limitation) $100,000,000 at
any time outstanding; provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) solely to the
extent that the Covenant Suspension Period is not in effect, such Dollar
limitation shall not be applicable (and unsecured Indebtedness may be incurred
in unlimited amounts) if at the time of the incurrence of such Indebtedness and
immediately after giving effect (including giving effect on a pro forma basis)
thereto, the Leverage Ratio (calculated as of the most recently ended four
fiscal quarter period of the Company for which Financials have been delivered)
is equal to or less than 3.00 to 1.00 and (y) and extensions, refinancings,
renewals and replacements of any such Indebtedness incurred in clause (x) above
that do not increase the outstanding principal amount thereof (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, and commissions and expenses) or
shorten the final maturity or weighted average life to maturity thereof;

(l) [reserved]Permitted Convertible Indebtedness and/or other Specified Capital
Markets Indebtedness in aggregate principal amount not to exceed $500,000,000 at
any time outstanding;

(m) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

82



--------------------------------------------------------------------------------

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(o) (i) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Company and its Subsidiaries incurred in connection
with Permitted Acquisitions and dispositions and (ii) Indebtedness incurred by
the Company or its Subsidiaries in a Permitted Acquisition and dispositions
under agreements providing for earn-outs or the adjustment of the purchase price
or similar adjustments;

(p) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Company or any of its Subsidiaries, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within five (5) Business
Days of its incurrence and (ii) such Indebtedness in respect of credit or
purchase cards is extinguished within 90 days from its incurrence;

(r) Indebtedness representing deferred compensation to employees of the Company
and its Subsidiaries; and

(s) Indebtedness in connection with (x) the formation or acquisition of or
investment in joint ventures in an aggregate amount not to exceed (together with
outstanding Indebtedness incurred under clauseSection 6.01(yd) below in respect
of Indebtedness originallyabove and outstanding Investments incurred under this
clause (x)) $150,000,000Section 6.04(k) below) $75,000,000 at any time
outstanding, and (y) extensions, refinancings, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(plus unpaid accrued interest and premium (including tender premiums) thereon
and underwriting discounts, defeasance costs, fees, and commissions and
expenses) or shorten the final maturity or weighted average life to maturity
thereof.; and

(t) Indebtedness secured by Liens permitted pursuant to Section 6.02(t) up to
$50,000,000 in the aggregate at any time outstanding.

For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Company after the date of this Agreement shall be deemed to have incurred all of
its then outstanding Indebtedness at the time it becomes a Subsidiary, and any
Indebtedness assumed by the Company or any of its Subsidiaries shall be deemed
to have been incurred on the date of assumption.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

 

83



--------------------------------------------------------------------------------

(b) Liens existing on the Amendment No. 1 Effective Date and set forth on
Schedule 6.02;

(c) Liens securing Indebtedness permitted by Section 6.01(e) and
Section 6.01(p);

(d) Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm’s-length basis;

(e) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases entered into by the Company or any of
its Subsidiaries in the ordinary course of business;

(f) Liens securing Priority Indebtedness permitted to be incurred under
Section 6.01(g);

(g) Liens securing Indebtedness permitted under Section 6.01(c);

(h) bankers’ liens and rights of setoff to secure fees, charges and commissions
in connection with returned items or with respect to customary depository
arrangements entered into in the ordinary course of business;

(i) Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition or other Investment permitted hereunder;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to (i) consignments, provided that such Liens extend solely
to the assets subject to such consignments or (ii) accounts receivable and
related assets permitted to be encumbered pursuant to clause (i) of the
definition of Permitted Encumbrances; provided that such Liens extend solely to
such accounts receivable and related assets;

(k) Liens securing Indebtedness permitted under Section 6.01(j);

(l) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the date hereof, classified as Capital
Lease Obligations;

(m) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained;

(n) extensions, renewals, refinancings and replacements of the Liens permitted
by this Section 6.02, so long as (i) the Indebtedness or other obligations
secured by any such Lien at the time of any such extension, renewal, refinancing
or replacement is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or obligations and (B) an amount necessary to pay any unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs,

 

84



--------------------------------------------------------------------------------

fees, commissions and expenses related to such extension, renewal, refinancing
or replacement and (ii) no additional property (other than accessions,
improvements, and replacements in respect of such property or, if the Lien being
extended, renewed, refinanced or replaced attaches to a class of asset,
after-acquired assets of the same class) is subject to such Lien;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens attach only to the imported goods;

(p) Liens on property or shares of a Person existing at the time such Person
merges into or is consolidated with the Company or any Subsidiary, or at the
time such Person becomes a Subsidiary; provided that such Liens (i) were not
created in contemplation of such merger, consolidation or Investment and
(ii) (other than the proceeds or products of such property or shares) do not
extend to any property other than those of the Person merged into or
consolidated with or acquired by the Company or such Subsidiary (and accessions,
improvements, and replacements in respect of such assets);

(q) Liens on property at the time the Company or any Subsidiary acquired such
property, including any acquisition by means of a merger or consolidation with
or into the Company or any Subsidiary; provided that such Liens (i) were not
created in contemplation of such acquisition and (ii) (other than the proceeds
or products of such property or shares) do not extend to any property of the
Company or such Subsidiary (and accessions, improvements, and replacements in
respect of such assets);

(r) customary options, put and call arrangements, rights of first refusal and
similar rights related to Investments in joint ventures and partnerships; and

(s) licenses of trademarks, patents andservice marks, tradenames, copyrights,
patents, trade secrets, design rights, and other intellectual property in the
ordinary course of business.; and

(t) Liens securing Indebtedness or other obligations up to $50,000,000 in the
aggregate at any time outstanding.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, consummate a Division as the Dividing Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Subsidiary (including any Subsidiary Guarantor) may merge into any other
Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that, in the case of a merger of a Subsidiary that is not a Foreign
Subsidiary Borrower into a Foreign Subsidiary Borrower in which the surviving
Subsidiary is not the Foreign Subsidiary Borrower, the surviving Subsidiary may
become a Foreign Subsidiary Borrower hereunder so long as it is an Eligible
Foreign Subsidiary that has executed and delivered to the Administrative Agent a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
satisfied the other conditions precedent set forth in Section 4.03), (iii) any
Subsidiary that is an LLC may consummate a Division as the Dividing Person if,
upon the consummation of the Division, the assets of the applicable Dividing
Person are held by one or more Subsidiaries at such time, or, with respect to
assets not so held by one or more Subsidiaries, such Division, in the aggregate,
would otherwise result in a Disposition not prohibited by Section 6.03(b),
(iv) any Subsidiary (other than a Foreign Subsidiary Borrower) may liquidate or
dissolve if the Company

 

85



--------------------------------------------------------------------------------

determines in good faith that such liquidation or dissolution is in the best
interests of the Company and its Subsidiaries and is not materially
disadvantageous to the Lenders and except that the Company or any Subsidiary may
effect any acquisition permitted by Section 6.04 by means of a merger of the
Person that is the subject of such acquisition with the Company or any of its
Subsidiaries (provided that, in the case of a merger with the Company or a
Foreign Subsidiary Borrower, the Company or such Foreign Subsidiary, as
applicable, is the survivor), (v) any Subsidiary (other than a Foreign
Subsidiary Borrower) may merge, consolidate or liquidate with any other Person
in order to effect an Investment permitted under Section 6.04, and (vi) any
Subsidiary (other than a Foreign Subsidiary Borrower) may merge, consolidate, or
liquidate with or into another Person in order to effect a Disposition permitted
under Section 6.03(b).

(b) The Company will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise Dispose of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole.make any Disposition,
except:

(i) Dispositions of obsolete or worn out property or property no longer used or
useful in the business of such Person, whether now owned or hereafter acquired,
in the ordinary course of business;

(ii) Dispositions of inventory and Permitted Investments in the ordinary course
of business;

(iii) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(iv) Dispositions of property to the Company or a Subsidiary; provided that if
the transferor in such a transaction is a Domestic Loan Party, then either
(i) the transferee must be a Domestic Loan Party or (ii) to the extent that the
transferee is not a Domestic Loan Party, then (A) to the extent such Disposition
does not constitute an Investment, such Disposition is for fair market value and
(B) to the extent constituting an Investment, such Investment must be a
Permitted Investment in a Subsidiary that is not a Domestic Loan Party in
accordance with Section 6.04;

(v) leases, licenses, subleases or sublicenses (including the provision of open
source software under an open source license) granted in the ordinary course of
business and on ordinary commercial terms that do not interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole;

(vi) (i) the lapse of intellectual property rights to the extent such
intellectual property rights are not, in the Company’s reasonable business
judgment, economically desirable in the conduct of the business of the Company
and its Subsidiaries or (ii) the abandonment of intellectual property rights in
the ordinary course of business so long as (in each case under clauses (i) and
(ii), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse or abandonment is not materially
adverse to the interests of the Secured Parties);

(vii) the discount, write-off, forgiveness or Disposition of accounts receivable
in the ordinary course of business or in connection with collection, settlement
or compromise thereof;

 

86



--------------------------------------------------------------------------------

(viii) Restricted Payments permitted by Section 6.06 and Investments permitted
by Section 6.04;

(ix) any involuntary loss, damage or destruction of property;

(x) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

(xi) (i) the sale or other Disposition for value of any contracts, (ii) the
early termination or modification of any contract, in each case resulting in the
receipt by any Loan Party of a cash payment or other consideration in exchange
for such event or (iii) the surrender or waiver of contract rights or
settlement, release or surrender of a contract, tort or other litigation claim
in the ordinary course of business;

(xii) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 6.04; provided that the aggregate net book value of all
property Disposed of pursuant to this clause (xii) in any fiscal year of the
Borrower shall not exceed $75,000,000;

(xiii) the Disposition of any Swap Agreement, Permitted Bond Hedge Transaction
or Permitted Warrant Transaction due to the unwinding thereof in accordance with
its terms;

(xiv) any issuance of Equity Interests of a Subsidiary to a Domestic Loan Party
(or, in the case of a Foreign Subsidiary that is a Subsidiary of a Foreign
Subsidiary, to such Foreign Subsidiary);

(xv) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(xvi) Sale and Leaseback Transactions;

(xvii) Dispositions by the Company and its Subsidiaries from time to time of
non-core business assets; provided the aggregate net proceeds of all non-core
business assets Disposed of pursuant to this clause (xvii), including all other
net proceeds received by the Company or its Subsidiaries from the Disposition of
non-core business assets pursuant to this clause (xvii), shall not exceed
$400,000,000; and

(xviii) Dispositions of accounts receivable and related assets owing to the
Company or any Subsidiary from a customer thereof and which are sold, in the
ordinary course of business consistent with past practice prior to the Amendment
No.1 Effective Date, by the Company or such Subsidiary as “true sales” to a
third-party financial institution purchaser (but excluding, for the avoidance of
doubt, a sale of all or substantially all of the accounts receivable of the
Company or any of its Subsidiaries generally and also excluding any sale
pursuant to an accounts receivable securitization or similar facility).

For the avoidance of doubt, this Section 6.03(b) shall not limit the Company’s
ability to sell its Equity Interests.

 

87



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with, or as a
Division Successor pursuant to the Division of, any Person that was not a wholly
owned Subsidiary prior to such merger, consolidation or Division) any
Investment, except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments by the Company or a Subsidiary in the Company or a Subsidiary
(provided that not more than an aggregate outstanding amount of $100,000,000 in
Investments may be made, at any time, by Domestic Loan Parties to Subsidiaries
which are not Domestic Loan Parties);

(c) [reserved]Investments consisting of Equity Interests in the direct and
indirect Subsidiaries of the Company outstanding on the Amendment No. 1
Effective Date;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) advances or loans made in the ordinary course of business to officers,
directors, consultants, employees or suppliers of the Company and its
Subsidiaries;

(f) Investments existing or intended to be made on the Amendment No. 1 Effective
Date and described in Schedule 6.04 hereto and any renewals, amendments,
refinancings and replacements thereof, in whole or in part, that do not
increaseexceed the amount thereofof the Investments described in Schedule 6.04
hereto (other than in respect of capitalized interest and reasonable expenses);

(g) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other third parties or in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other third parties arising in the
ordinary course of business or in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to the Company or any
Subsidiary;

(h) Permitted Acquisitions;

(i) Investments of a Person or business acquired in such Permitted Acquisition
so long as such Investment was not made in contemplation of such Permitted
Acquisition; provided that if, as a result of a Permitted Acquisition, (i) a new
Subsidiary shall be created and such Subsidiary is a Significant Subsidiary or
(ii) any then existing Subsidiary shall become a Significant Subsidiary, in each
case such Subsidiary shall thereafter become a Subsidiary Guarantor in
accordance with Section 5.09;

(j) Swap Agreements not entered into for speculative purposes;

(k) Investments in joint ventures in an amount not to exceed, at the time of any
such Investment (together with any other outstanding Investment made pursuant to
this Section 6.04(k)), $150,000,000 and outstanding Indebtedness incurred under
Sections 6.01(d) and 6.01(s) above), $75,000,000 in the aggregate;

 

88



--------------------------------------------------------------------------------

(l) Investments in an aggregate amount not to exceed, at the time of any such
Investment (together with any other outstanding Investment made pursuant to this
Section 6.04(l) that is subject to the foregoing Dollar limitation),
$75,000,000; provided that (i) no Default or Event of Default has occurred and
is continuing or would result therefrom and (ii) such Dollar limitation shall
not be applicable (and Investments shall be permitted in unlimited amounts) if
at the time of the making of such Investment and immediately after giving effect
(including giving effect on a pro forma basis) thereto, the Leverage Ratio
(calculated as of the most recently ended four fiscal quarter period of the
Company for which Financials have been delivered) is equal to or less than 3.00
to 1.00;

(m) Investments in TIF Financing Obligations;

(n) trade credit extended on usual and customary terms in the ordinary course of
business;

(o) guarantees of the obligations (excluding Indebtedness described in clauses
(a), (b), (e), (f), (g) and (j) of the definition of Indebtedness) of suppliers
in the ordinary course of business;

(p) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business;

(q) Investments for which no consideration is provided by any Loan Party or any
Subsidiary; and

(r) Investments to the extent that payment for such Investments is made solely
in exchange for Equity Interests of the Company.

To the extent any Investment in any Person is made in compliance with
Section 6.04 in reliance on a category above that is subject to a
Dollar-denominated restriction on the making of Investments and, subsequently,
such Person returns to theany Borrower, any other Loan Party or, to the extent
applicable, any Subsidiary all or any portion of such Investment (in the form of
a dividend, distribution, interest, payment, return of capital, repayment,
liquidation or otherwise but excluding intercompany Indebtedness), such return
shall be deemed to be credited to the Dollar denominated category against which
the Investment is then charged (but in any event not in an amount that would
result in the aggregate dollar amount able to be invested in reliance on such
category to exceed such Dollar-denominated restriction).

SECTION 6.05.Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on financial terms and conditions (in the
aggregate, taking into account all of the Company’s and its Subsidiaries’
transactions with, and the benefits to the Company and its Subsidiaries derived
from the Company’s and its Subsidiaries’ Investment in, such Affiliate) not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its Subsidiaries (or any Person who becomes a Subsidiary
as a result of such transaction) not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06 and (d) any Investment permitted by
Section 6.04.

SECTION 6.06.Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to make, directly or indirectly, any Restricted Payment,
except (a) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends so long as (i) such dividend is
paid ratably with

 

89



--------------------------------------------------------------------------------

respect to their Equity Interests or (ii) the Company or a wholly owned
Subsidiary receives a greater than pro rata share of such dividend, (c) the
Company may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management, employees, directors,
managers or consultants of the Company and its Subsidiaries (including, without
limitation, redemptions or repurchases of Equity Interests (i) deemed to occur
upon exercise of options or warrants or similar rights by the delivery of Equity
Interests in satisfaction of the exercise price of such options or warrants or
similar rights or (ii) in consideration of withholding or similar taxes payable
by any future, present or former employee, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing)), (d) the Company may make
Restricted Payments deemed to occur upon exercise of warrants outstanding on the
Effective Date and, (e) the Company may offer to exchange Equity Interests for
other Equity Interests and (f) solely to the extent that the Covenant Suspension
Period is not in effect, the Company and its Subsidiaries may make any other
Restricted Payment in an aggregate amount not to exceed (together with any other
Restricted Payment made pursuant to this Section 6.06(e) that is subject to the
foregoing Dollar limitation) $75,000,000 during any fiscal year of the Company;
provided that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) such Dollar limitation shall not be
applicable (and the Company may make Restricted Payments in unlimited amounts)
if at the time of the making of such Restricted Payment and immediately after
giving effect (including giving effect on a pro forma basis) thereto, the
Leverage Ratio (calculated as of the most recently ended four fiscal quarter
period of the Company for which Financials have been delivered) is equal to or
less than 3.00 to 1.00.

Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any payment of cash in respect of the
conversion consideration to a holder upon conversion), any payment or delivery
(including without limitation on account of any principal or premium owing on,
or any interest due) with respect to, any Permitted Convertible Indebtedness, in
each case, in accordance with the terms of the indenture or other instrument
governing such Permitted Convertible Indebtedness, shall not constitute a
Restricted Payment; provided that, to the extent both (a) the aggregate amount
of cash payable upon conversion or payment of any Permitted Convertible
Indebtedness (excluding any required payment of interest with respect to such
Permitted Convertible Indebtedness and excluding any payment of cash in lieu of
a fractional share due upon conversion thereof) exceeds the aggregate principal
amount thereof and (b) such conversion or payment does not trigger or correspond
to an exercise or early unwind or settlement of a corresponding portion of the
Permitted Bond Hedge Transactions relating to such Permitted Convertible
Indebtedness (including, for the avoidance of doubt, the case where there is no
Permitted Bond Hedge Transaction relating to such Permitted Convertible
Indebtedness), the payment of such excess cash shall constitute a Restricted
Payment notwithstanding this clause (i); and (ii) any required payment with
respect to, or required early unwind or settlement of, any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, in each case, in accordance with
the terms of the agreement governing such Permitted Bond Hedge Transaction or
Permitted Warrant Transaction shall not constitute a Restricted Payment;
provided that, to the extent cash is required to be paid under a Permitted
Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by Company (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall constitute a Restricted Payment notwithstanding this
clause (ii).

Notwithstanding the foregoing, Company may repurchase, exchange or induce the
conversion of Permitted Convertible Indebtedness by delivery of shares of
Company’s common stock and/or a different series of Permitted Convertible
Indebtedness (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Indebtedness that
is so repurchased,

 

90



--------------------------------------------------------------------------------

exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to Company than the Permitted Convertible Indebtedness that is so
repurchased, exchanged or converted (as determined by the board of directors of
Company, or a committee thereof, in good faith)) (any such series of Permitted
Convertible Indebtedness, “Refinancing Convertible Notes”) and/or by payment of
cash (in an amount that does not exceed the proceeds received by the Company
from the substantially concurrent issuance of shares of Company’s common stock
and/or Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Company pursuant to the related exercise or early unwind or
termination of the related Permitted Bond Hedge Transactions and Permitted
Warrant Transactions, if any, pursuant to the immediately following proviso);
provided that, substantially concurrently with, or a commercially reasonable
period of time before or after, the related settlement date for the Permitted
Convertible Indebtedness that is so repurchased, exchanged or converted, Company
shall (and, for the avoidance of doubt, shall be permitted under this
Section 6.06 to) exercise or unwind or terminate early (whether in cash, shares
or any combination thereof) the portion of the Permitted Bond Hedge Transactions
and Permitted Warrant Transactions, if any, corresponding to such Permitted
Convertible Indebtedness that is so repurchased, exchanged or converted.

SECTION 6.07. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters (other than the
fiscal quarters ending September 30, 2020, December 31, 2020, March 31, 2021 and
June 30, 2021), of (i) Consolidated Total Indebtedness on such date to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.25 to 1.00.the
ratio set forth in the table below for the fiscal quarter ending on such date:

 

Last day of Fiscal Quarter

   Leverage Ratio

June 30, 2020

   4.50 to 1.00

September 30, 2021

   4.50 to 1.00

December 31, 2021

   4.00 to 1.00

March 31, 2022

   3.50 to 1.00

June 30, 2022 and each fiscal quarter ending thereafter

   3.25 to 1.00

For the avoidance of doubt, as described above, the Leverage Ratio shall not be
tested under this Section 6.07(a) for the Company’s fiscal quarters ending
September 30, 2020, December 31, 2020, March 31, 2021 and June 30, 2021, but the
definition of “Leverage Ratio” shall remain in full force and be effective in
all other respects under this Agreement.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in
each case for the period of four (4) consecutive (other than the fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basisJune 30, 2020, September 30,
2020, December 31, 2020, March 31, 2021, June 30, 2021, September 30, 2021 and
December 31, 2021), to be less than 3.50 to 1.00.

 

91



--------------------------------------------------------------------------------

For the avoidance of doubt, as described above, the Interest Coverage Ratio
shall not be tested under this Section 6.07(b) for the Company’s fiscal quarters
ending June 30, 2020, September 30, 2020, December 31, 2020, March 31,
2021, June 30, 2021, September 30, 2021 and December 31, 2021, but the
definition of “Interest Coverage Ratio” shall remain in full force and be
effective in all other respects under this Agreement.

(c) Minimum Available Liquidity. The Company will not permit Available Liquidity
to be less than the Liquidity Amount at any time from September 30, 2020 through
and including December 31, 2021.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made in any
material respect (or in any respect if such representation and warranty is
qualified by “material” or “Material Adverse Effect”);

(d) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a), 5.03 (with respect to any Borrower’s existence) or, 5.08, 5.09
or in Article VI;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of the Required Lenders);

(f) the Company or any Subsidiary shall fail to make any payment of principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond the period (after giving
effect to any extensions, waivers, amendments or other modifications of or to
such period that are in effect prior to the end of any applicable grace period)
of grace, if any, provided in the instrument or agreement under which such
Material Indebtedness was created, and, prior to any termination of Commitments
or the acceleration of payment of Loans pursuant to this Article VII, such
failure is not cured or waived in writing by the holders of such Material
Indebtedness;

 

92



--------------------------------------------------------------------------------

(g) any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (i) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness to the extent such Indebtedness is
paid when due (after giving effect to any applicable grace period and after
giving effect to any extensions, waivers, amendments or other modifications of
any applicable provision or agreement); or (ii) any redemption, exchange,
repurchase, conversion or settlement with respect to any Permitted Convertible
Indebtedness, or satisfaction of any condition giving rise to or permitting the
foregoing, pursuant to their terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; provided, however, that the occurrence of any of the events specified
in this paragraph (h) with respect to any Person other than the Company shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to the
Lenders pursuant to Section 5.01 or on the date of occurrence of any such event
and/or (y) the aggregate net assets of all Loan Parties and other Subsidiaries
determined in accordance with GAAP in respect of which any of the events
specified in this paragraph (h) and in paragraphs (i) and (j) of this Article
VII shall have occurred shall have exceeded $50,000,000 as of the date of the
most recent audited financial statements delivered to the Lenders pursuant to
Section 5.01 or on the date of occurrence of any such event;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; provided, however, that the occurrence of any of the events specified
in this paragraph (i) with respect to any Person other than any Borrower shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to the
Lenders pursuant to

 

93



--------------------------------------------------------------------------------

Section 5.01 or on the date of occurrence of any such event and/or (y) the
aggregate net assets of all Loan Parties and other Subsidiaries, determined in
accordance with GAAP, in respect of which any of the events specified in this
paragraph (i) and in paragraphs (h) and (j) of this Article VII shall have
occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; provided,
however, that the occurrence of any of the events specified in this paragraph
(j) with respect to any Person other than any Borrower shall not be deemed to be
an Event of Default unless (x) the net assets of such Person, determined in
accordance with GAAP, shall have exceeded $20,000,000 as of the date of the most
recent audited financial statements delivered to the Lenders pursuant to
Section 5.01 or on the date of occurrence of any such event and/or (y) the
aggregate net assets of all Loan Parties and other Subsidiaries in respect of
which any of the events specified in this paragraph (j) and in paragraphs
(h) and (i) of this Article VII shall have occurred shall have exceeded
$50,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event;

(k) one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance or covered by effective indemnification obligations
from a third party) in excess of $100,000,000 shall be rendered against the
Company, any Subsidiary or any combination thereof and (i) the same shall remain
unpaid, undischarged or undismissed (including as a result of the filing of an
appeal) for a period of 60 consecutive days from the entry thereof during which
execution shall not be effectively stayed or bonded, or (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) [intentionally omitted];

(o) (n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge in writing the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Loan Document.

SECTION 7.02. then, and in every such eventRemedies Upon an Event of Default. If
an Event of Default occurs (other than an event with respect to any Borrower
described in clauseSection 7.01(h) or 7.01(i) of this Article), and at any time
thereafter during the continuance of such eEvent of Default, the Administrative
Agent may with the consent of the Required Lenders, and shall at

 

94



--------------------------------------------------------------------------------

the request of the Required Lenders, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments (and the Letter of Credit Commitments), and thereupon the
Commitments (and the Letter of Credit Commitments) shall terminate immediately,

(a) terminate the Commitments, and thereupon the Commitments shall terminate
immediately;

(b) (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under theany other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and;

(c) (iii) require that the Borrowers provide cash collateral as required byin
Section 2.06(j); and in case of any event with respect to any Borrower

(d) exercise on behalf of itself, the Lenders and the Issuing Bank all rights
and remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents and applicable law.

If an Event of Default described in clauseSection 7.01(h) or 7.01(i) of this
Articleoccurs with respect to the Borrowers, the Commitments (and the Letter of
Credit Commitments) shall automatically terminate and the principal of the Loans
then outstanding and cash collateral for the LC Exposure, together with accrued
interest thereon and all fees and other Secured Obligations accrued hereunder
and under theany other Loan Documents, shall automatically become due and
payable, and the obligation of the Borrowers to cash collateralize the LC
Exposure as provided in clause (iiic) above shall automatically become
effective, in each case, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers. Upon

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the UCC or
any other applicable law. The Administrative Agent shall apply the net proceeds
of any action taken by it pursuant to this Article VII, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as set
forth in Section 7.03 below, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York Uniform
Commercial Code, need the Administrative Agent account for the surplus, if any,
to any Loan Party.

 

95



--------------------------------------------------------------------------------

SECTION 7.03. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies providedand notice thereof to
the Administrative Agent under the Loan Documents or at law or equity.by the
Company or the Required Lenders:

(a) all payments received on account of the Secured Obligations shall, subject
to Section 2.24, be applied by the Administrative Agent as follows:

(i) first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Secured Obligations constituting
fees, expenses, indemnities and other amounts (other than principal,
reimbursement obligations in respect of LC Disbursements, interest and Letter of
Credit fees) payable to the Lenders, the Issuing Banks and the other Secured
Parties (including fees and disbursements and other charges of counsel to the
Lenders and the Issuing Banks payable under Section 9.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;

(iii) third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;

(iv) fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans and unreimbursed LC Disbursements,
(B) to cash collateralize that portion of LC Exposure comprising the undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower pursuant to Section 2.06 or 2.22; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the account of the Issuing Bank to cash collateralize
Secured Obligations in respect of Letters of Credit, (y) subject to Section 2.06
or 2.22, amounts used to cash collateralize the aggregate amount of Letters of
Credit pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Secured Obligations, if any, in the order set
forth in this Section 7.03, (C) to any other amounts owing with respect to
Banking Services Obligations and Swap Obligations, in each case, ratably among
the Lenders and the Issuing Bank and any other applicable Secured Parties in
proportion to the respective amounts described in this clause (iv) payable to
them;

(v) fifth, to the payment in full of all Supply Chain Finance Obligations and
all other Secured Obligations, in each case ratably among the Administrative
Agent, the Lenders, the Issuing Banks and the other Secured Parties based upon
the respective aggregate amounts of all such Secured Obligations owing to them
in accordance with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the applicable Borrower or as otherwise required
by law; and

(b) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Secured Obligations, if any,
in the order set forth above.

 

96



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Further, each of the Lenders and each Issuing
Bank, on behalf of itself and any of its Affiliates that are Secured Parties,
hereby irrevocably empower and authorize JPMorgan Chase Bank, N.A. (in its
capacity as Administrative Agent) to execute and deliver the Collateral
Documents and all related documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender and each Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute and enforce any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or such Issuing Bank’s behalf. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and each Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

97



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any other holder of
ObligationsSecured Party other than as expressly set forth herein and in the
other Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States of America, or is required or deemed
to hold any Collateral “on trust” pursuant to the foregoing, the obligations and
liabilities of the Administrative Agent to the Secured Parties in its capacity
as trustee shall be excluded to the fullest extent permitted by applicable law;
and

(iii) (ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

98



--------------------------------------------------------------------------------

(f) In case of the pendency of any proceeding with respect to any BorrowerLoan
Party under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any BorrowerLoan Party) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other holder of ObligationsSecured Party to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other holders of ObligationsSecured
Parties, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Secured Obligations or the rights of any
Lender or any Issuing Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any Issuing Bank in any such proceeding.

(g) Each Lender and each Issuing Bank hereby authorizes the Administrative Agent
to enter into one or more intercreditor agreements acceptable to the
Administrative Agent in its sole discretion with parties to any secured
transaction permitted pursuant to clause (i) of the definition of “Permitted
Encumbrances.”

(h) (g) The provisions of this Article VIII (other than the rights of the
Company specified in Section 8.05) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of
ObligationsSecured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article VIII.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its

 

99



--------------------------------------------------------------------------------

own gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Borrower
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (including, for the avoidance of doubt, in connection
with the Administrative Agent’s reliance on any Electronic Signature transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page) or for any failure of any BorrowerLoan
Party to perform its obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Company, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or each Issuing Bank
or any Dollar Amount thereof.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Borrower in connection with this Agreement or any other Loan Document,
(v) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

 

100



--------------------------------------------------------------------------------

SECTION 8.03. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrowers acknowledge and
agree that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Borrowers hereby approve distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT OR ANY
CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWERLOAN PARTY, ANY LENDER,
ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’SLOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

101



--------------------------------------------------------------------------------

(e) Each of the Lenders, the Issuing Banks and the Company agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitments, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or any
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, the Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

SECTION 8.05. Successor Administrative Agent.

(a) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders, the Issuing
Banks and the Company. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Company (which
approval may not be unreasonably withheld and shall not be required while an
Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Following the effectiveness of the Administrative Agent’s resignation from
its capacity as such, the provisions of this Article VIII and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

102



--------------------------------------------------------------------------------

SECTION 8.06. Acknowledgements of Lenders and Issuing Bank.

(a) Each Lender and each Issuing Bank represents thatand warrants that (i) the
Loan Documents set forth the terms of a commercial lending facility, (ii) it is
engaged in making, acquiring or holding commercial loans and in providing other
facilities set forth herein as may be applicable to such Lender or Issuing Bank,
in each case in the ordinary course of its business and thatbusiness, and not
for the purpose of purchasing, acquiring or holding any other type of financial
instrument (and each Lender and each Issuing Bank agrees not to assert a claim
in contravention of the foregoing), (iii) it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder and (iv) it is sophisticated with respect
to decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or such Issuing
Bank, and either it, or the Person exercising discretion in making its decision
to make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

103



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the Collateral or the assets of such Lender involved
in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

 

104



--------------------------------------------------------------------------------

SECTION  8.08. Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties. The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant
hereto. Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Company to the
Administrative Agent, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s reasonable opinion, would expose the Administrative Agent
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Loan Parties in respect of) all interests
retained by any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

(b) In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement, Supply Chain Financing or Swap Agreement will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Banking
Services Agreement, Supply Chain Financing or Swap Agreement, as applicable,
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

 

105



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Swap Obligations not yet due and payable,
Banking Services Obligations not yet due and payable, Supply Chain Finance
Obligations not yet due and payable, Unliquidated Obligations for which no claim
has been made and other Obligations expressly stated to survive such payment and
termination), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Company certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Company or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral (except to the extent any of the
foregoing constitutes Excluded Assets). In addition, each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
subordinate any Lien on any assets granted to or held by the Administrative
Agent under any Loan Document to the holder of any purchase money lien on such
property that is permitted hereunder or (ii) in the event that the Company shall
have advised the Administrative Agent that, notwithstanding the use by
applicable Loan Party of commercially reasonable efforts to obtain the consent
of such holder (but without the requirement to pay any sums to obtain such
consent) to permit the Administrative Agent to retain its liens (on a
subordinated basis as contemplated by clause (i) above), the holder of such
other Indebtedness requires, as a condition to the extension of such credit,
that the Liens on such assets granted to or held by the Administrative Agent
under any Loan Document be released, to release the Administrative Agent’s Liens
on such assets.

(e) The Administrative Agent may, with the consent of the Company or other
applicable Loan Parties only, amend, modify or supplement this Agreement or any
of the other Loan Documents (i) to comply with local law or advice of local
counsel in any jurisdiction the laws of which govern any Collateral Document or
that are relevant to the creation, perfection, protection and/or priority of any
Lien in favor of the Administrative Agent or (ii) to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties.

SECTION 8.09. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of

 

106



--------------------------------------------------------------------------------

collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, as follows:

(i) if to any Borrower, to it c/o Under Armour, Inc., 1020 Hull Street,
Baltimore, Maryland 21230 Attention of Mack Makode, Vice President, Treasurer
(Telephone No. (410) 305-3505), with a copy (in the case of a notice of Default)
to General Counsel (Telephone No. (410) 454-6758);

 

107



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn St., Floor 07, Chicago,
Illinois 60603-2300, Attention of Nan Wilson (Telecopy No. (888) 292-9533) and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom,
Attention of Loans Agency (Telecopy No. 44 207 777 2360), and in each case with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of James A. Knight (Telecopy No. (917) 464-7000);

(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 S. Dearborn St., Chicago, Illinois 60603,
Attention of Ajay Prabhu (Email: Chicago.lc.agency.activity.team@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn St., Floor 07, Chicago, Illinois 60603-2300, Attention of Nan Wilson
(Telecopy No. (888) 292-9533);

(v) if to PNC Bank, National Association in its capacity as an Issuing Bank, to
it at PNC Bank, National Association 500 First Avenue, P7-PFSC-02-T, Pittsburgh,
PA 15219, Attention of Samantha Krill/Under Armour Syndicated Loan (Email:
loccentralizedunit@pnc.com); and

(vi) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Company, any other Loan Party, the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Approved Electronic Platforms pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the

 

108



--------------------------------------------------------------------------------

intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.25 with respect to the extension of any
Maturity Date or as provided in Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, provided
that (x) any amendment or modification to the financial covenants in this
Agreement (or the defined terms used in the financial covenants to this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii) even if the effect of such amendment or
modification would be to reduce the rate of interest on any Loan or any LC
Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or fees at the applicable default
rate set forth in Section 2.13(c), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or 2.18(b) or (d) in a manner that would alter the ratable
reduction of any Commitments or the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change the payment
waterfall provisions of Section 2.24(b) without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of

 

109



--------------------------------------------------------------------------------

Required Lenders on substantially the same basis as the Commitments and the
Loans are included on the Effective Date), or (vii) release the Company from its
obligations under Article X without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any change to Section 2.24 shall require the consent of the
Administrative Agent, the Issuing Banks and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders and (z) add
any terms or conditions for the benefit of Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all principal, interest, fees
and other amounts (including participations in LC Disbursements) then accrued
but unpaid to such Non-Consenting Lender by such Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

110



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel for the Administrative Agent and one
local counsel in each applicable jurisdiction, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of one primary counsel and of any
special and local counsel for the Administrative Agent and the Issuing Banks and
one additional counsel for all Lenders other than the Administrative Agent and
additional counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent, each Documentation Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (which, in the
case of counsel, shall be limited to the reasonable and documented out-of-pocket
fees, charges and disbursements of (x) one primary counsel and one local counsel
in each applicable jurisdiction for the Administrative Agent, (y) one additional
counsel, and one additional counsel in each applicable jurisdiction, for all
Indemnitees other than the Administrative Agent and (z) additional counsel for
affected Indemnitees in light of actual or potential conflicts of interest or
the availability of different claims or defenses), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any of its Subsidiaries or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto;

 

111



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee, (y) a claim initiated by the Company against any
Indemnitee for material breach of such Indemnitee’s express obligations under
this Agreement or (iii) any proceeding that does not involve an act or omission
by the Company or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than in its capacity as a Lead Arranger, the
Administrative Agent, the Syndication Agent, an Issuing Bank or the Swingline
Lender or any similar role with respect to the credit facilities evidenced by
this Agreement). This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor with reasonable detail.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

112



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

 

113



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and be
subject to the obligations of Sections 2.15, 2.16, 2.17 and 9.03 with respect to
circumstances occurring prior to the assignment). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall, absent manifest error, treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed

 

114



--------------------------------------------------------------------------------

to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

115



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (that has not been cash collateralized in accordance with
Section 2.06(j)) and so long as the Commitments have not expired or terminated
(other than contingent indemnification obligations for which no claim has been
asserted). The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of (x) this Agreement, (y) any other Loan Document and/or
(z) any document, amendment, approval, consent, information, notice (including,
for the avoidance of doubt, any notice delivered pursuant to Section 9.01),
certificate, request, statement, disclosure or authorization related to this
Agreement, any other Loan Document and/or the transactions contemplated hereby
and/or thereby (each an “Ancillary Document”) that is an Electronic Signature
transmitted by telecopy, e-mailed . pdf. or any other electronic means that
reproduces an image of thean actual executed signature page shall be effective
as delivery of a manually executed counterpart of this Agreement, such other
Loan Document or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby, any other Loan Document and/or any Ancillary Document shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in any electronic form (including deliveries by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law,

 

116



--------------------------------------------------------------------------------

including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent. and pursuant
to procedures approved by it; provided, further, without limiting the foregoing,
(i) to the extent the Administrative Agent has agreed to accept any Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on such Electronic Signature purportedly given by or on behalf of the
Company or any other Loan Party without further verification thereof and without
any obligation to review the appearance or form of any such Electronic signature
and (ii) upon the request of the Administrative Agent or any Lender, any
Electronic Signature shall be promptly followed by a manually executed
counterpart. Without limiting the generality of the foregoing, the Company and
each Loan Party hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Administrative Agent,
the Lenders, the Company and the Loan Parties, Electronic Signatures transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page and/or any electronic images of this
Agreement, any other Loan Document and/or any Ancillary Document shall have the
same legal effect, validity and enforceability as any paper original and
(ii) the Administrative Agent and each of the Lenders may, at its option, create
one or more copies of this Agreement, any other Loan Document and/or any
Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement, any other Loan Document and/or any Ancillary Document based solely on
the lack of paper original copies of this Agreement, such other Loan Document
and/or such Ancillary Document, respectively, including with respect to any
signature pages thereto and (iv) waives any claim against any Indemnitee for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Company and/or any Loan Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender and each Issuing Bank agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

117



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any LenderSecured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(d) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (c) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(c) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(e); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested,

 

118



--------------------------------------------------------------------------------

to the Company and (if applicable to) such Foreign Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Foreign Subsidiary Borrower shall have
given written notice to the Administrative Agent (with a copy thereof to the
Company). Each Foreign Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
such Foreign Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority, including any self-regulatory
authority, such as the National Association of Insurance Commissioners (provided
that, except with respect to any audit or examination by bank accountants or by
any governmental bank regulatory authority exercising examination or regulatory
authority, each of the Administrative Agent, the Issuing Banks and the Lenders
shall, to the extent practicable and not prohibited by applicable law, use
reasonable efforts to promptly notify the Company of such disclosure), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower

 

119



--------------------------------------------------------------------------------

and its obligations, (g) with the consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from or on behalf of the Company or any Subsidiary relating
to the Company, its Subsidiaries or its or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by or on behalf of the
Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14. [Intentionally Omitted]Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and this Agreement upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary or becomes an Excluded Subsidiary; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

 

120



--------------------------------------------------------------------------------

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and this Agreement
if such Subsidiary Guarantor is no longer a Significant Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Swap Obligations, Banking
Services Obligations, Supply Chain Finance Obligations and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding (the foregoing, collectively, the “Final Release
Conditions”), the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder and this Agreement shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the FRBNY Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.16. No Fiduciary Duty.

(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, such Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that no Credit Party is advising such Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. Each Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
any Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial

 

121



--------------------------------------------------------------------------------

instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from such Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with such Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

SECTION 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

 

122



--------------------------------------------------------------------------------

SECTION 9.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

Company Guarantee

SECTION 10.01. Guarantee. (a) The Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
(and any Affiliate of any Lender in its capacity as a counterparty in any Swap
Agreement, Supply Chain Financing or Banking Services Agreement) and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance (i) by the Foreign Subsidiary Borrowers when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations of the Foreign Subsidiary Borrowers and (ii) by each other
Subsidiary of its Secured Obligations in respect of Swap Agreements, Supply
Chain Financings and Banking Services Agreements (clauses (i) and
(ii) collectively, the “Subsidiary Obligations”).

(b) The Company agrees that the Subsidiary Obligations may at any time and from
time to time exceed the amount of the liability of the Company hereunder that
would exist in the absence of this Article X without impairing this Guarantee or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

123



--------------------------------------------------------------------------------

(c) This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Foreign Subsidiary Borrowers may be free from any
Subsidiary Obligations.

(d) No payment made by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Subsidiary Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Company
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Company in respect of the Subsidiary Obligations or any payment
received or collected from the Company in respect of the Subsidiary
Obligations), remain liable for the Subsidiary Obligations until the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.

SECTION 10.02. No Subrogation. Notwithstanding any payment made by the Company
hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Obligations
nor shall the Company seek or be entitled to seek any contribution or
reimbursement from the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or
any other guarantor in respect of payments made by the Company under this
Guarantee, until all amounts owing to the Administrative Agent and the Lenders
by the Foreign Subsidiary Borrowers on account of the Subsidiary Obligations are
paid in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
the Company on account of such subrogation rights at any time when all of the
Subsidiary Obligations shall not have been paid in full in immediately available
funds, such amount shall be held by the Company for the benefit of the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by the
Company, be turned over to the Administrative Agent in the exact form received
by the Company (duly indorsed by the Company to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.

SECTION 10.03. Amendments, etc. with respect to the Subsidiary Obligations. The
Company shall remain obligated under this Guarantee notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Subsidiary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Subsidiary Obligations
continued, and the Subsidiary Obligations or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with Section 9.02, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Subsidiary
Obligations may be sold, exchanged, waived, surrendered or released without
affecting the Company’s obligations under this Article X. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Obligations or for this Guarantee.

 

124



--------------------------------------------------------------------------------

SECTION 10.04. Guarantee Absolute and Unconditional. The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article X; and all dealings between the Company and, any
Foreign Subsidiary Borrower and any of the Subsidiary Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Article X. The Company waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Foreign Subsidiary
Borrowers or any of the Subsidiaries with respect to the Subsidiary Obligations.
The Company understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement, any of the Subsidiary
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Foreign Subsidiary Borrower, Subsidiary
Guarantor or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any Borrower or any Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Foreign
Subsidiary Borrowers or Subsidiariesy Guarantors for the Subsidiary Obligations,
or of the Company under this Article X, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Foreign Subsidiary
Borrowers, any Subsidiary Guarantor or any other guarantor or any other Person
or against any collateral security or guarantee for the Subsidiary Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Foreign Subsidiary
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Foreign Subsidiary Borrower, any
Subsidiary Guarantor, any other guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability under this Article X, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Company
under this Article X. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

SECTION 10.05. Reinstatement. This Article X shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

SECTION 10.06. Payments. The Company hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
dollars or the applicable Agreed Currency in accordance with Section 2.18.

 

125



--------------------------------------------------------------------------------

SECTION 10.07. Keepwell. The Company hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Subsidiary Guarantor to honor all of its obligations
under the Subsidiary Guaranty in respect of Specified Swap Obligations
(provided, however, that the Company shall only be liable under this
Section 10.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.07 or otherwise
under this Article X voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The Company
intends that this Section 10.07 constitute, and this Section 10.07 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Subsidiary Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

[Signature Pages Follow]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

UNDER ARMOUR, INC., as the Company By   

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., individually as a Lender, as the
Swingline Lender, as an Issuing Bank and as Administrative Agent By  

 

  Name:   Title: PNC BANK, NATIONAL ASSOCIATION, individually as a Lender, as an
Issuing Bank and as Syndication Agent By  

 

  Name:   Title: [OTHER AGENTS AND LENDERS]

Signature Page to Amended and Restated Credit Agreement

Under Armour, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   REVOLVING
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 165,000,000.00145,200,000.00  

PNC BANK, NATIONAL ASSOCIATION

   $ 165,000,000.00145,200,000.00  

BANK OF AMERICA, N.A.

   $ 165,000,000.00145,200,000.00  

TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK

   $ 110,000,000.00  

CITIBANK, N.A.

   $ 125,000,000.00110,000,000.00  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 125,000,000.00110,000,000.00  

SUNTRUST BANK

   $ 125,000,000.00  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 125,000,000.00110,000,000.00  

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 53,750,000.0047,300,000.00  

REGIONS BANK

   $ 53,750,000.0047,300,000.00  

SUMITOMO MITSUI BANKING CORPORATION

   $ 53,750,000.0047,300,000.00  

GOLDMAN SACHS BANK USA

   $ 53,750,000.0047,300,000.00  

BRANCH BANKING AND TRUST COMPANYTRUIST BANK, FORMERLY KNOWN AS BRANCH BANKING
AND TRUST COMPANY

   $ 40,000,000.0035,200,000.00  

AGGREGATE COMMITMENTS

   $ 1,250,000,000.001,100,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.06

LETTER OF CREDIT COMMITMENTS

 

LENDER

   LETTER OF CREDIT
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 25,000,000  

PNC BANK, NATIONAL ASSOCIATION

   $ 25,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                              2.
   Assignee:                                                                   
[and is an Affiliate of [identify Lender]1] 3.    Borrowers:    Under Armour,
Inc. and certain Foreign Subsidiary Borrowers 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The Amended and Restated Credit Agreement
dated as of March 8, 2019 among Under Armour, Inc., the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate Amount of Commitment/Loans
for all Lenders

   Amount of Commitment/Loans
Assigned      Percentage Assigned of Commitment/
Loans2

$

   $        %

$

   $        %

$

   $        %

Effective Date:                              , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Borrowers and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent,
an Issuing Bank and the Swingline Lender By:  

 

  Title:

 

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to:]3 UNDER ARMOUR, INC. By:  

 

  Title:

 

 

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents (including, for the avoidance of doubt, in connection with the
Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page) or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (v) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
the Assignor or any other Lender or any of their respective Related Parties, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan DocumentsCredit Agreement, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan
DocumentsCredit Agreement are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of March 8, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Under Armour, Inc. (the “Company”), the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[                    ], thereby making the aggregate
amount of its total Commitments equal to $[                    ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[                    ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:     Name: Title:

 

Accepted and agreed to as of the date first written above: UNDER ARMOUR, INC.
By:     Name: Title: Acknowledged as of the date first written above: JPMORGAN
CHASE BANK, N.A.as Administrative Agent By:     Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20            (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of March 8, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Under Armour, Inc. (the “Company”), the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment of $[            ]] [and] [a
commitment with respect to Incremental Term Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:     Name: Title:

 

Accepted and agreed to as of the date first written above: UNDER ARMOUR, INC.
By:     Name: Title: Acknowledged as of the date first written above: JPMORGAN
CHASE BANK, N.A. as Administrative Agent By:     Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

UNDER ARMOUR, INC.

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

March 8, 2019

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Under Armour, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrowers from the
Lenders in an initial aggregate principal amount of $1,250,000,000.

SCHEDULES

 

            Schedule 2.01    —    Commitments   Schedule 3.05    —    Properties
  Schedule 3.06    —    Litigation   Schedule 6.01    —    Existing Indebtedness
  Schedule 6.02    —    Existing Liens   Schedule 6.04    —    Existing
Investments

EXHIBITS

 

            Exhibit A    —    Form of Assignment and Assumption   Exhibit B    —
   Form of Increasing Lender Supplement   Exhibit C    —    Form of Augmenting
Lender Supplement   Exhibit D    —    List of Closing Documents   Exhibit E-1   
—    Form of Borrowing Subsidiary Agreement   Exhibit E-2    —    Form of
Borrowing Subsidiary Termination   Exhibit G-1    —    Form of U.S. Tax
Certificate (Foreign Lenders That Are Not Partnerships)   Exhibit G-2    —   
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)  
Exhibit G-3    —    Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)   Exhibit G-4    —    Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships)

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

            Exhibit H-1    —    Form of Borrowing Request   Exhibit H-2    —
   Form of Interest Election Request   Exhibit I    —    Form of Beneficial
Ownership Certification

 

2.

Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of the Company certifying
(i) that there have been no changes in the Certificate of Incorporation or other
charter document of the Company, as attached thereto and as certified by the
State Department of Assessments and Taxation (or analogous governmental entity)
of the jurisdiction of its organization, since the date of the certification
thereof by such governmental entity, (ii) the By-Laws or other applicable
organizational document, as attached thereto, of the Company as in effect on the
date of such certification, (iii) resolutions of the Board of Directors or other
governing body of the Company authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of the Company authorized to sign the
Loan Documents to which it is a party, and (in the case of the Company)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

4.

Good Standing Certificate (or analogous documentation if applicable) for the
Company from the State Department of Assessments and Taxation (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction.

C. OPINIONS

 

5.

Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the
Company.

 

6.

Opinion of the General Counsel of the Company.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7.

A Certificate signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Company certifying the following: (i) that all of the
representations and warranties contained in Article III of the Credit Agreement
are true and correct and (ii) that no Default or Event of Default has occurred
and is then continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Under Armour,
Inc., a Maryland corporation (the “Company”), [Name of Foreign Subsidiary
Borrower], a [            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Under the Credit Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to certain Foreign Subsidiary Borrowers (collectively with the Company,
the “Borrowers”), and the Company and the New Borrowing Subsidiary desire that
the New Borrowing Subsidiary become a Foreign Subsidiary Borrower. In addition,
the New Borrowing Subsidiary hereby authorizes the Company to act on its behalf
as and to the extent provided for in Article II of the Credit Agreement.
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[            ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]1 The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

1 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

UNDER ARMOUR, INC. By:       Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY]
By:       Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:
      Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street

Chicago, Illinois 60603

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Under Armour, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of March 8, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, UNDER ARMOUR, INC. By:       Name:   Title:

 

Copy to:   

JPMorgan Chase Bank, N.A.

10 South Dearborn Street

Chicago, Illinois 60603

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of May 12, 2020 (this “Guarantee”), made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time party to the Amended and Restated Credit Agreement,
dated as of March 8, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Under Armour, Inc., a Maryland
corporation (the “Company”), the Foreign Subsidiary Borrowers parties thereto
(the “Foreign Subsidiary Borrowers” and, together with the Company, the
“Borrowers”), the Lenders and the Administrative Agent.

WI T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and Reimbursement Obligations and all other Secured
Obligations and liabilities of each Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Reimbursement Obligations and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement and
this Guarantee, any Letter of Credit, any Swap Agreement, any Banking Services
Agreement, any Supply Chain Financing (other than any Excluded Supply Chain
Financing Agreement) or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by any Borrower pursuant to the terms of any of the foregoing agreements).

“Guaranteed Obligations” means the Borrower Obligations and all other Secured
Obligations of Company and its Subsidiaries; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the applicable Issuing Bank pursuant to Section 2.06(e) of the Credit Agreement
for amounts drawn under Letters of Credit.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each Guarantor hereby, jointly and severally, unconditionally
and irrevocably guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.

(b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

 

4



--------------------------------------------------------------------------------

(d) This Guarantee shall remain in full force and effect until all the
Guaranteed Obligations and the obligations of each Guarantor under this
Guarantee shall have been satisfied by payment in full in immediately available
funds, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement there may be no Guaranteed Obligations.

(e) No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from any Borrower, any Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Guaranteed Obligations are paid in full in immediately
available funds, no Letter of Credit shall be outstanding and the Commitments
are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than the amount which otherwise would have been
paid by or attributable to such Guarantor if each Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such payment) bore to the aggregate Allocable
Amounts of each of the Guarantors as determined immediately prior to the making
of such payment, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder. As
of any date of determination, the “Allocable Amount” of any Guarantor shall be
equal to the excess of the fair saleable value of the property of such Guarantor
over the total liabilities of such Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrowers or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Guaranteed
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrowers on account of the
Guaranteed Obligations are paid in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the

 

5



--------------------------------------------------------------------------------

Guaranteed Obligations shall not have been paid in full in immediately available
funds, such amount shall be held by such Guarantor for the benefit of the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Guaranteed Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Guaranteed Obligations continued, and the
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Guaranteed Obligations or for
this Guarantee.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guarantee; and all dealings between any Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrowers or any Guarantor with respect to the Guaranteed Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of any Loan Document, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Administrative Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower for the Guaranteed Obligations, or of such
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrowers, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and

 

6



--------------------------------------------------------------------------------

any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. This Guarantee shall continue to be effective, or shall be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations (including a payment effected through exercise
of a right of setoff) is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), all as though
such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in dollars or
the applicable Alternative Currency in accordance with Section 2.18 of the
Credit Agreement.

2.8 Limitation of Guarantee. Notwithstanding any other provision of this
Guarantee, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guarantee, any other agreement or applicable law shall be taken into
account.

SECTION 3. THE ADMINISTRATIVE AGENT

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

7



--------------------------------------------------------------------------------

SECTION 4. MISCELLANEOUS

4.1 Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
each Guarantor.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor to be effective shall be in writing, shall be
given in the manner and at the addresses specified in Section 9.01 of the Credit
Agreement (or, in the case of any Guarantor, to such Guarantor c/o the Company
at the address of the Company set forth in said Section or at such other address
as the Company may provide in accordance with Section 9.01(c) of the Credit
Agreement) and shall be deemed to have been duly given or made when received.

4.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

4.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or preserving its rights under this Guarantee, including,
without limitation, the reasonable fees, charges and disbursements of one
primary counsel and of any special and local counsel for the Administrative
Agent and one additional counsel for all Lenders other than the Administrative
Agent and additional counsel in light of actual or potential conflicts of
interest or the availability of different claims or defenses.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or similar taxes
which may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

(c) Each Guarantor agrees to indemnify, and to hold the Administrative Agent and
the Lenders harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any the Administrative Agent and the Lenders, incurred by or asserted
against the Administrative Agent or any Lender arising out of, in connection
with, or as a result of the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

(d) Each of the Guarantors hereby irrevocably and unconditionally agrees,
jointly and severally with the other Guarantors, that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the Credit Parties immediately on
demand against any cost, loss or liability they incur as a result of the Company
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

 

8



--------------------------------------------------------------------------------

(e) The agreements in this Section 4.4 shall survive repayment of the Guaranteed
Obligations and all other amounts payable under the Credit Agreement.

4.5 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

4.6 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand for payment under this Guarantee and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

4.7 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

4.8 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.10 Integration. This Guarantee represents the agreement of each Guarantor with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

4.11 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.12 Submission To Jurisdiction; Waivers. (a) Each Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guarantee, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be

 

9



--------------------------------------------------------------------------------

enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guarantee shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guarantee against any Guarantor or its
properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 4.2. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) Each Guarantor waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

4.13 Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 5.09 of the Credit
Agreement or is designated by the Company to be a Guarantor pursuant to the
definition of “Subsidiary Guarantor” in Section 1.01 of the Credit Agreement
shall execute and deliver to the Administrative Agent an Assumption Agreement in
the form of Annex 1 hereto and thereupon shall become a Guarantor under this
Guarantee.

4.14 Releases. The obligations of any Guarantor under this Guarantee shall
automatically terminate in accordance with Section 9.14 of the Credit Agreement.

4.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

4.16 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.16 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under

 

10



--------------------------------------------------------------------------------

this Section 4.16 shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the
terms hereof and the other Loan Documents. Each Qualified ECP Guarantor intends
that this Section 4.16 constitute, and this Section 4.16 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[INTENTIONALLY OMITTEDSignature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

UA CONNECTED FITNESS, INC.

By:

 

                                      

Name:

 

Title:

 

UNDER ARMOUR RETAIL, INC.

By:

 

 

Name:

 

Title:

 

Signature Page to Guarantee



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                                                      

Name:   Title:  

Signature Page to Guarantee



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of [            ], made by [            ], a
[            ] (the “Additional Guarantor”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

WI T N E S S E T H :

WHEREAS, Under Armour, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto, the Lenders and the Administrative Agent
have entered into the Amended and Restated Credit Agreement, dated as of
March 8, 2019 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain of the Company’s
Subsidiaries (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of May 12, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires or permits the Additional Guarantor to
become a party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
as provided in Section 4.13 of the Guarantee Agreement, the Additional Guarantor
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

                                              

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or
successor form), as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                          

Name:   Title:   Date: __________, 20[____]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form), as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                          

Name:   Title:   Date: __________, 20[____]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(or successor form), as applicable, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E (or successor form), as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                          

Name:   Title:   Date: __________, 20[____]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto (collectively
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form), as applicable, or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                          

Name:   Title:   Date: __________, 20[____]



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

BORROWING REQUEST1

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]2

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

Re: Under Armour, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Under
Armour, Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] specifies the
following information with respect to such Borrowing requested hereby:

 

1.

Name of Borrower:                     

 

2.

Aggregate principal amount of Borrowing:3                     

 

3.

Date of Borrowing (which shall be a Business Day):                     

 

1 

To be updated as needed for borrowing of Swingline Loans.

2 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

3 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

4.

Type of Borrowing (ABR or Eurocurrency):                     

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):4
                    

 

6.

Agreed Currency:                     

 

7.

Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed:                     

[Signature Page Follows]

 

4 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours, [UNDER ARMOUR, INC., as the Company] [FOREIGN SUBSIDIARY
BORROWER, as a Borrower] By:  

                                  

Name:   Title:  

 

1 

To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([__]) [__]-[                    ]]1

Re: Under Armour, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 8, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Under
Armour, Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1.

List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:                     

 

2.

Aggregate principal amount of resulting Borrowing:                     

 

3.

Effective date of interest election (which shall be a Business Day):
                    

 

4.

Type of Borrowing (ABR or Eurocurrency):                     

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6.

Agreed Currency:                     

[Signature Page Follows]

 

1 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

D-1



--------------------------------------------------------------------------------

Very truly yours, [UNDER ARMOUR, INC., as the Company] [FOREIGN SUBSIDIARY
BORROWER, as a Borrower] By:  

                              

Name:   Title:  

 

D-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BENEFICIAL OWNERSHIP CERTIFICATE

CERTIFICATION REGARDING BENEFICIAL OWNERS

OF LEGAL ENTITY CUSTOMERS

 

  I.

GENERAL INSTRUCTIONS

What is this form?

To help the U.S. government fight financial crime, federal regulation requires
certain financial institutions to obtain, verify, and record information about
the beneficial owners of legal entity customers. Legal entities can be abused to
disguise involvement in terrorist financing, money laundering, tax evasion,
corruption, fraud, and other financial crimes. Requiring the disclosure of key
individuals who own or control a legal entity (i.e., the beneficial owners)
helps U.S. law enforcement investigate and prosecute these crimes.

Who has to complete this form?

This form must be completed by the person opening a new account on behalf of a
legal entity with a bank, a broker or dealer in securities, or certain other
types of U.S. financial institution, and the form must be completed at the time
each new account is opened. For these purposes, opening a new account includes
establishing a formal relationship with a broker-dealer or lender to effect
transactions in securities or for the extension of credit.

For the purposes of this form, a legal entity includes a corporation, limited
liability company, or other entity that is created by a filing of a public
document with a Secretary of State or similar office, a general partnership, and
any similar business entity formed in the United States or any other country.
Legal entity does not include sole proprietorships, unincorporated associations,
or natural persons opening accounts on their own behalf.

What information do I have to provide?

This form requires you to provide the name, address, date of birth and Social
Security number (or passport number or other similar information, in the case of
non-U.S. persons) for the following individuals (i.e., the “beneficial owners”):

 

  (i)

A single individual with significant responsibility for managing the legal
entity customer (e.g., a Chief Executive Officer, Chief Financial Officer, Chief
Operating Officer, Managing Member, General Partner, President, Vice President,
or Treasurer); and

 

  (ii)

Each individual, if any, who owns, directly or indirectly, 10% or more of the
equity interests of the legal entity customer (e.g., each natural person who
owns 10% or more of the shares of a corporation).

The number of individuals that satisfy this definition of “beneficial owner” may
vary. Under section (i), only one individual needs to be identified. Under
section (ii), depending on the factual circumstances, up to four individuals
(but as few as zero) may need to be identified. It is possible that in some
circumstances the same individual might be identified under both sections (e.g.,
the President of Acme, Inc. who also holds a 30% equity interest). Thus, a
completed form will contain the identifying information of at least one
individual (under section (i)), and up to five individuals (i.e., one individual
under section (i) and four 10% equity holders under section (ii)).



--------------------------------------------------------------------------------

This form also requires you to provide copies of (1) the legal formation
document for each legal entity (i.e., the issuer, borrower, or selling
securityholder) listed on this form (e.g., Certificate of Incorporation, LLC
Agreement, Partnership Agreement, etc.), and (2) a driver’s license, passport or
other identifying document for each beneficial owner listed on this form.

 

  II.

EXCLUSIONS (IF APPLICABLE)

If you believe the legal entity listed in Section III, paragraph (b) below falls
under an express exclusion from the “legal entity customer” definition under 31
C.F.R. §1010.230(e)(2), please check the box below and identify the applicable
exclusion:

 

☐

An exclusion applies to the legal entity identified in paragraph (b) of Section
III below.

Applicable exclusion:                                          
                       

If the box above is checked, please skip paragraphs (c) and (d) of Section III
below.



--------------------------------------------------------------------------------

  III.

IDENTIFICATION OF BENEFICIAL OWNER(S)

For the benefit of each of the financial institutions involved in the applicable
sale of securities or extension of credit for which this certification is
provided, the following information is hereby provided on behalf of the
Issuer/Borrower/Selling Securityholder legal entity customer listed below:

 

a.    Individual Opening Account. Name and Title of Natural Person Opening
Account and Completing Certification on Behalf of Legal Entity Customer:   

 

b.    Legal Entity Customer. Name, Type, and Principal Business Address of
Issuer/Borrower/Selling Securityholder Legal Entity Customer for Which the
Account is Being Opened:   

 

   Please attach a copy of the legal formation document for each legal entity
listed above (e.g., Certificate of Incorporation, LLC Agreement, Partnership
Agreement, etc.). c.    Control Prong. The following information for one
individual with significant responsibility for managing the
Issuer/Borrower/Selling Securityholder legal entity customer listed above, such
as:   

☐   An executive officer or senior manager (e.g., Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, Managing Member, General Partner,
President, Vice President, Treasurer); or

  

☐   Any other individual who regularly performs similar functions.

 

Name/Title

   Date of
Birth    Address (Residential
or Business Street
Address)    For U.S. Persons:
Social Security
Number    For Non-U.S. Persons:
Social Security Number,
Passport Number and
Country of Issuance, or
other similar
identification number1

Please attach copies of a driver’s license, passport or other identifying
document for each individual listed above.

 

 

1 

In lieu of a passport number, non-U.S. persons may also provide a Social
Security Number, an alien identification card number, or number and country of
issuance of any other government-issued document evidencing nationality or
residence and bearing a photograph or similar safeguard.



--------------------------------------------------------------------------------

d.

Ownership/Equity Prong. The following information for each individual, if any,
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, owns 10% or more of the equity interests of the
Issuer/Borrower/Selling Securityholder legal entity customer listed above:

 

Name

   Date of
Birth    Address (Residential
or Business Street
Address)    For U.S. Persons:
Social Security
Number    For Non-U.S. Persons:
Social Security
Number, Passport
Number and Country
of Issuance, or other
similar identification
number2

(If appropriate, an individual listed under section (c) above may also be listed
in this section (d)).

Please attach copies of a driver’s license, passport or other identifying
document for each individual listed above.

 

  ☐

Equity Owner Not Applicable (Please check this box if there is no individual who
owns 10% or more of the equity interest of the legal entity listed above.)

 

2 

In lieu of a passport number, non-U.S. persons may also provide a Social
Security Number, an alien identification card number, or number and country of
issuance of any other government-issued document evidencing nationality or
residence and bearing a photograph or similar safeguard.



--------------------------------------------------------------------------------

  IV.

ACKNOWLEDGEMENT; SIGNATURE

I,                                         , in my capacity as
                                         of the Issuer/Borrower/Selling
Securityholder listed above and not in my individual capacity, hereby:

(a) acknowledge and authorize on behalf of the Issuer/Borrower/Selling
Securityholder and each beneficial owner identified in paragraphs (c) and (d) of
Section III above that this certification and the attachments hereto may be
provided to each of the financial institutions involved in the applicable sale
of securities or extension of credit;

(b) agree on behalf of the Issuer/Borrower/Selling Securityholder identified
above, from the date hereof until the closing of the applicable sale of
securities or the termination of the agreement providing for the applicable
extension of credit, as the case may be, to notify each of the financial
institutions involved in such transaction of any change in the information
provided herein that would result in a change to the list of beneficial owners
identified in paragraph (c) or (d) of Section III above;

(c) agree on behalf of the Issuer/Borrower/Selling Securityholder identified
above, upon request by or on behalf of the financial institutions involved in
the applicable sale of securities or extension of credit, to provide
documentation supporting any applicable exclusion identified in Section II
above; and

(d) certify, to the best of my knowledge, that the information provided above is
complete and correct.

 

Signature:         Date:    

Legal Entity Identifier                                          (Optional)



--------------------------------------------------------------------------------

Annex B

Schedules

[The following schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K]

Schedule 3.01

Subsidiaries

Schedule 3.05

Properties

Schedule 3.06

Litigation

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

Schedule 6.04

Existing Investments